EXECUTION COPY







CREDIT AGREEMENT




Dated as of September 24, 2010




among




THE CONNECTICUT LIGHT AND POWER COMPANY,

WESTERN MASSACHUSETTS ELECTRIC COMPANY,

YANKEE GAS SERVICES COMPANY, and

PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE

as Borrowers




THE BANKS NAMED HEREIN




and




CITIBANK, N.A.

as Administrative Agent







BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC
and

UNION BANK, N.A.

Joint Lead Arrangers




BARCLAYS CAPITAL,
J.P. MORGAN SECURITIES LLC
and
UNION BANK, N.A.
Syndication Agents




BANK OF AMERICA, N.A.
Documentation Agent




















TABLE OF CONTENTS

Page

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION  1.01.

Certain Defined Terms

1

SECTION  1.02.

Computation of Time Periods.

15

SECTION  1.03.

Accounting Terms; Financial Statements.

15

SECTION  1.04.

Computations of Outstandings.

15

ARTICLE II
COMMITMENTS

SECTION  2.01.

The Commitments.

16

SECTION  2.02.

Fees.

16

SECTION  2.03.

Reduction and Increase of the Commitments; Borrower Sublimits.

16

SECTION  2.04.

Extension of the Stated Termination Date.

18

ARTICLE III
ADVANCES

SECTION  3.01.

Advances.

19

SECTION  3.02.

Terms Relating to the Making of Advances.

19

SECTION  3.03.

Making of Advances.

20

SECTION  3.04.

Repayment of Advances; Delivery of Notes.

21

SECTION  3.05.

Interest.

21

SECTION  3.06.

Several Obligations.

23

ARTICLE IV
PAYMENTS

SECTION  4.01.

Payments and Computations.

23

SECTION  4.02.

Prepayments.

25

SECTION  4.03.

Yield Protection.

25

SECTION  4.04.

Sharing of Payments, Etc.

29

SECTION  4.05.

Taxes.

30

ARTICLE V
CONDITIONS PRECEDENT

SECTION  5.01.

Conditions Precedent to Effectiveness.

31

SECTION  5.02.

Conditions Precedent to All Advances.

33

SECTION  5.03.

Reliance on Certificates.

34





i










ARTICLE VI
REPRESENTATIONS AND WARRANTIES

SECTION  6.01.

Representations and Warranties of the Borrowers.

34

ARTICLE VII
COVENANTS

SECTION  7.01.

Affirmative Covenants of the Borrowers.

37

SECTION  7.02.

Negative Covenants of the Borrowers.

39

SECTION  7.03.

Financial Covenant of the Borrowers.

42

SECTION  7.04.

Reporting Obligations of the Borrowers.

42

ARTICLE VIII
DEFAULTS

SECTION  8.01.

Events of Default.

45

SECTION  8.02.

Remedies Upon Events of Default.

47

ARTICLE IX
THE AGENT

SECTION  9.01.

Authorization and Action.

47

SECTION  9.02.

Administrative Agent’s Reliance, Etc.

47

SECTION  9.03.

Citibank and Affiliates.

48

SECTION  9.04.

Lender Credit Decision.

48

SECTION  9.05.

Indemnification.

48

SECTION  9.06.

Successor Administrative Agent.

49

ARTICLE X
MISCELLANEOUS

SECTION  10.01.

Amendments, Etc.

50

SECTION  10.02.

Notices, Etc.

50

SECTION  10.03.

No Waiver of Remedies.

51

SECTION  10.04.

Costs, Expenses and Indemnification.

51

SECTION  10.05.

Right of Set-off.

52

SECTION  10.06.

Effectiveness.

53

SECTION  10.07.

Assignments and Participation.

53

SECTION  10.08.

Confidentiality.

56

SECTION  10.09.

Electronic Communications.

56

SECTION  10.10.

Waiver of Jury Trial.

58

SECTION  10.11.

Governing Law.

58

SECTION  10.12.

Relation of the Parties; No Beneficiary or Fiduciary Duty.

58

SECTION  10.13.

Execution in Counterparts.

58

SECTION  10.14.

Defaulting Lenders.

59

SECTION  10.15

USA Patriot Act.

59

SECTION  10.16

Waiver of Notice of Termination of Existing Credit Agreement.

59





ii










SCHEDULES




Schedule I

-

Applicable Lending Offices and Commitments




EXHIBITS




Exhibit 1.01A

-

Form of Note

Exhibit 3.01

-

Form of Notice of Borrowing

Exhibit 5.01A

-

Form of Opinion of Jeffrey C. Miller, Assistant General Counsel of NUSCO

Exhibit 5.01B

-

Form of Opinion of King & Spalding LLP, Special New York Counsel to the
Administrative Agent

Exhibit 10.07

-

Form of Assignment and Assumption














iii










CREDIT AGREEMENT

Dated as of September 24, 2010

THIS CREDIT AGREEMENT is made by and among:

(i)

THE CONNECTICUT LIGHT AND POWER COMPANY, a corporation organized under the laws
of the State of Connecticut (“CL&P”);

(ii)

WESTERN MASSACHUSETTS ELECTRIC COMPANY, a corporation organized under the laws
of the Commonwealth of Massachusetts (“WMECO”);

(iii)

YANKEE GAS SERVICES COMPANY, a corporation organized under the laws of the State
of Connecticut (“Yankee”);

(iv)

PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE, a corporation organized under the laws
of the State of New Hampshire (“PSNH”; CL&P, WMECO, Yankee and PSNH each being a
“Borrower”, and collectively, the “Borrowers”).

(v)

The financial institutions (the “Banks”) listed on the signature pages hereof
and the other Lenders (as hereinafter defined) from time to time party hereto;
and

(vi)

CITIBANK, N.A. (“Citibank”), as administrative agent for the Lenders hereunder.

PRELIMINARY STATEMENT

The Borrowers have requested that the Banks agree, on the terms and conditions
set forth herein, to provide the Borrowers a $400,000,000 three-year revolving
credit facility to be used for the purposes set forth herein.  The Lenders have
indicated their willingness to provide such a facility on the terms and
conditions of this Agreement

Based upon the foregoing and subject to the terms and conditions set forth in
this Agreement, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION  1.01.

Certain Defined Terms

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be applicable to the singular and plural forms of the terms
defined):

“Additional Lender” has the meaning assigned to that term in Section 2.03(b).











2




“Administrative Agent” means Citibank, in its capacity as administrative agent
hereunder, or any successor thereto as provided herein.

“Advance” means an advance by a Lender to any Borrower pursuant to Article III
hereof, and refers to a Eurodollar Rate Advance or a Base Rate Advance (each of
which shall be a “Type” of Advance).  

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another entity if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Credit Agreement, as the same may be modified, amended
and/or supplemented pursuant to the terms hereof.

“Applicable Facility Fee Rate” means, for each Borrower for any day, the
percentage per annum set forth below in effect on such day, determined on the
basis of the Applicable Rating Level of such Borrower:

Applicable Facility Fee Rate

Applicable Rating Level

Percentage (%)

Level I

0.175

Level II

0.225

Level III

0.350

Level IV

0.500

Level V

0.600




Any change in the Applicable Facility Fee Rate caused by a change in the
Applicable Rating Level shall take effect at the time such change in the
Applicable Rating Level shall occur.

“Applicable Lending Office” means, with respect to each Lender:

(i)

in the case of any Advance, (A) such Lender’s “Eurodollar Lending Office” in the
case of a Eurodollar Rate Advance or (B) such Lender’s “Domestic Lending Office”
in the case of a Base Rate Advance, in each case as specified opposite such
Lender’s name on Schedule I hereto or in the Assignment and Assumption pursuant
to which it became a Lender; or

(ii)

in each case, such other office of such Lender as such Lender may from time to
time specify in writing to the Borrowers and the Administrative Agent.











3




“Applicable Margin” means, for each Borrower, for any day for any outstanding
Advance, the percentage per annum set forth below in effect on such day,
determined on the basis of the Applicable Rating Level for such Borrower:

Applicable Margin Percentage

Rating

Level

Eurodollar Rate

Advances (%)

 Base Rate Advances (%)

Level I

1.575

0.575

Level II

1.775

0.775

Level III

1.900

0.900

Level IV

2.000

1.000

Level V

2.400

1.400




 “Applicable Rate” means, with respect to any Advance made to any Borrower,
either of (i) the Base Rate from time to time applicable to such Advance plus
the Applicable Margin, or (ii) the Eurodollar Rate from time to time applicable
to such Advance plus the Applicable Margin.

“Applicable Rating Level” for each Borrower, shall be determined at any time and
from time to time on the basis of the Reference Ratings applicable to such
Borrower, in accordance with the following:

Applicable Rating Level

S&P Reference Rating


 

Moody’s Reference Rating

Level I

A- or higher

or

A3 or higher

Level II

BBB+

or

Baa1

Level III

BBB

or

Baa2

Level IV

BBB-

or

Baa3

Level V

BB+ or lower (or unrated)

or

Ba1 or lower (or unrated)




Any change in the Applicable Margin caused by a change in the Applicable Rating
Level shall take effect at the time such change in the Applicable Rating Level
shall occur.

“Level I” applies on any day on which the S&P Reference Rating for such Borrower
is A- or higher or the Moody’s Reference Rating for such Borrower is A3 or
higher.

“Level II” applies on any day on which (i) the S&P Reference Rating for such
Borrower is BBB+ or higher or the Moody’s Reference Rating for such Borrower is
Baa1 or higher and (ii) Level I does not apply.

“Level III” applies on any day on which (i) the S&P Reference Rating for such
Borrower is BBB or higher or the Moody’s Reference Rating for such Borrower is
Baa2 or higher and (ii) neither Level I or Level II applies.











4




“Level IV” applies on any day on which (i) the S&P Reference Rating for such
Borrower is BBB- or higher or the Moody’s Reference Rating for such Borrower is
Baa3 or higher and (ii) none of Levels I, II or III applies.

“Level V” applies on any day on which (i) the S&P Reference Rating for such
Borrower is BB+ or lower or the Moody’s Reference Rating for such Borrower is
Ba1 or lower and (ii) none of Levels I, II, III or IV applies.

In the event that the Reference Ratings do not correspond to the same Applicable
Rating Level and the Reference Ratings differ by (i) only one Applicable Rating
Level, the Applicable Rating Level that corresponds to the higher of such
Reference Ratings shall apply, and (ii) more than one Applicable Rating Level,
the Applicable Rating Level that is immediately below the Applicable Rating
Level that corresponds to the higher of such Reference Ratings shall apply;
provided that, in the case of this clause (ii), if the Reference Ratings differ
by more than one rating level and the lower of such Reference Ratings
corresponds to Level V, Level V shall apply.  The Applicable Rating Level shall
be redetermined as and when any change in the ratings used in the determination
thereof shall be announced by S&P or Moody’s, as the case may be.

 “Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (i) a Lender, (ii) an Affiliate of a Lender
or (iii) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.07.

“Available Commitment” means, for each Lender, the unused portion of such
Lender’s Commitment (which shall be equal to the excess, if any, of such
Lender’s Commitment over such Lender’s Advances outstanding).  “Available
Commitments” shall refer to the aggregate of the Lenders’ Available Commitments
hereunder.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental authority or instrumentality thereof if and for so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm obligations such as those under this Agreement.











5




“Banks” has the meaning assigned to that term in the caption to this Agreement.

“Barclays” means Barclays Bank PLC.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

(a)

the rate of interest announced publicly by the Administrative Agent in its
principal place of business from time to time as the Administrative Agent’s
“base rate” or “reference rate”;

(b)

1/2 of one percent per annum above the Federal Funds Rate in effect from time to
time; and

(c)

the rate of interest per annum appearing on a nationally recognized services
such as Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 a.m. (London
time) on such day for a term of one month (or if no such rates are quoted on
such day, the previous day for which quotations are available) (the “One-Month
LIBOR Rate”) plus 1%; provided, however, if more than one rate is specified on
such service, the applicable rate shall be the sum of (i) the arithmetic mean of
all such rates plus (ii) 1%.

If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Base Rate shall be determined without regard to clause (b) of
the first sentence of this definition until the circumstances giving rise to
such inability to determine the Federal Funds Rate no longer exist.  Any change
in the Base Rate due to a change in the Administrative Agent’s base rate or
reference rate, the Federal Funds Rate or the One-Month Libor Rate, shall be
effective on the effective date of such change in the Administrative Agent’s
base rate or reference rate, the Federal Funds Rate or the One-Month LIBOR Rate,
as the case may be.

“Base Rate Advance” means an Advance in respect of which a Borrower has selected
in accordance with Article III hereof, or this Agreement provides for, interest
to be computed on the basis of the Base Rate.

“Borrower” or “Borrowers” has the meaning assigned to that term in the caption
to this Agreement.

“Borrower Debt” has the meaning specified in the definition of “Reference
Ratings” in this Section.

“Borrower Sublimit” means: (i) with respect to CL&P, $300,000,000, (ii) with
respect to WMECO, $200,000,000, (iii) with respect to Yankee, $200,000,000 and
(iv) with respect to PSNH, $300,000,000.











6




“Borrowing” means a borrowing consisting of one or more Advances of the same
Type and Interest Period, if any, made to the same Borrower on the same Business
Day by the Lenders, ratably in accordance with their respective Commitments.  A
Borrowing may be referred to herein as being a “Type” of Borrowing,
corresponding to the Type of Advances comprising such Borrowing.  For purposes
of this Agreement, all Advances of the same Type and Interest Period, if any,
made or converted on the same day to the same Borrower shall be deemed a single
Borrowing hereunder until repaid.

“Borrowing Limit” means, for any Borrower on any date, the short-term debt
borrowing limit, in the case of CL&P and WMECO, prescribed by the FERC, in the
case of PSNH, prescribed by the New Hampshire Public Utilities Commission and,
in the case of Yankee, prescribed by Yankee’s Board of Directors, applicable to
such Borrower on such date.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

“Change of Control” means (i) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended),
shall either (A) acquire beneficial ownership of more than 50% of any
outstanding class of common shares of NU having ordinary voting power in the
election of Trustees of NU or (B) obtain the power (whether or not exercised) to
elect a majority of NU’s Trustees or (ii) the Board of Trustees of NU shall not
consist of a majority of Continuing Trustees.  For purposes of this definition,
the term “Continuing Trustees” means Trustees of NU on the date hereof and each
other Trustee of NU, if such other Trustee’s nomination for election to the
Board of Trustees of NU is recommended by a majority of the then Continuing
Trustees.

“Citibank” has the meaning assigned to that term in the caption to this
Agreement.

“CL&P” has the meaning assigned to that term in the caption to this Agreement.

“Closing Date” has the meaning assigned to that term in Section 5.01 hereof.

“Commitment” means, for each Lender, the aggregate amount set forth opposite
such Lender’s name on Schedule I or, if such Lender has entered into one or more
Assignment and Assumptions, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 10.07(c), in each such case as
such amount may be reduced or increased from time to time pursuant to Section
2.03 hereof.  “Commitments” shall refer to the aggregate of the Lenders’
Commitments hereunder.

“Commitment Increase” has the meaning assigned to that term in Section 2.03(b).

“Commitment Increase Approvals” means, with respect to any Increasing Borrower,
any governmental approval or resolution of the board of directors of such
Increasing Borrower that has not been obtained by or on behalf of the Increasing
Borrower and is not in full force and effect on the date hereof, which
governmental approval or resolution is required to be obtained in order  to 
authorize a Commitment  Increase  applicable  to  such  Increasing   Borrower
 and  the











7




performance by the Increasing Borrower of its obligations under this Agreement
after giving effect to such Commitment Increase.

“Confidential Information” has the meaning assigned to that term in
Section 10.08.

“Consolidated Debt” means, at any date for any Borrower, the total Debt of such
Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with generally accepted accounting principles.

“Credit Party” means the Administrative Agent and each Lender.

“Debt” means, for any Person, without duplication, (i) indebtedness of such
Person for borrowed money, including but not limited to obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments
(excluding Stranded Cost Recovery Obligations which are non-recourse to such
Person), (ii) obligations of such Person to pay the deferred purchase price of
property or services (excluding any obligation of such Person to Dominion
Resources, Inc. or its successor with respect to disposition of spent nuclear
fuel burned prior to April 3, 1983), (iii) obligations of such Person as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, (iv) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iii), above, and (v) liabilities
in respect of unfunded vested benefits under ERISA Plans and ERISA Multiemployer
Plans.

“Declining Lender” has the meaning assigned to that term in Section 2.04(a).  

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (i) has failed, within three Business Days after the
date required to be funded or paid, (A) to fund any portion of its Advances or
(B) to pay over to any Credit Party any other amount required to be paid by it
under this Agreement, unless, in the case of clauses (A) and (B) above, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (ii) has notified the Borrower or any Credit Party in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding an Advance
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (iii) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Advances, provided that such Lender shall cease
to be a Defaulting Lender pursuant to clause (iii) upon such requesting party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (iv) has become the subject of a Bankruptcy Event.











8




“Disclosure Documents” means, for any Borrower, as applicable, (i) such
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2009, (ii) its Quarterly Reports on Form 10-Q for the fiscal quarters ended
March 31 and June 30, 2010, (iii) the Information Memorandum and (iv) for each
of CL&P and WMECO, its Current Reports on Form 8-K filed after December 31, 2009
but prior to the date hereof.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, each Borrower (each such approval not to be unreasonably withheld or
delayed, and the Borrower shall be deemed to have consented to any assignment
unless the Borrower provides notice of its objection to the Administrative Agent
with ten Business Days of receipt of request for consent); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower or any Affiliate or Subsidiary of any Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a “commonly controlled entity” of such
Person within the meaning of the regulations under Section 414 of the Internal
Revenue Code of 1986, as amended from time to time.

“ERISA Multiemployer Plan” means a “multiemployer plan” subject to Title IV of
ERISA.

“ERISA Plan” means an employee benefit plan (other than a ERISA Multiemployer
Plan) maintained for employees of any Borrower or any ERISA Affiliate thereof
and covered by Title IV of ERISA.

“ERISA Plan Termination Event” means (i) a Reportable Event described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
Reportable Event not subject to the provision for 30-day notice to the PBGC
under such regulations) with respect to an ERISA Plan or an ERISA Multiemployer
Plan, or (ii) the withdrawal of any Borrower or any of its ERISA Affiliates from
an ERISA Plan or an ERISA Multiemployer Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the
filing of a notice of intent to terminate an ERISA Plan or an ERISA
Multiemployer Plan or the treatment of an ERISA Plan amendment as a termination
or of an ERISA Multiemployer Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate an ERISA Plan or
an ERISA Multiemployer Plan by the PBGC, or (v) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan or ERISA
Multiemployer Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.











9




“Eurodollar Rate” means, for each Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate of interest per annum (rounded upward to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 a.m. (London
time) two Business Days before the first day of such Interest Period for a
period equal to such Interest Period.  If, for any reason, such rate is not
available, the term “Eurodollar Rate” shall mean an interest rate per annum
equal to the average rate per annum (rounded upwards to the nearest 1/100 of 1%)
at which deposits in U.S. dollars are offered by the Reference Banks to prime
banks in the London interbank market at 11:00 a.m. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to each Reference Bank’s pro rata share of such Borrowing to be
outstanding during such Interest Period the and for a period equal to such
Interest Period, subject, however, to the provisions of Sections 3.05(d) and
4.03(g).

“Eurodollar Rate Advance” means an Advance in respect of which a Borrower has
selected in accordance with Article III hereof, or this Agreement provides for,
interest to be computed on the basis of the Eurodollar Rate.

“Eurodollar Reserve Percentage” of any Lender or its subparticipant, for each
Interest Period for each Eurodollar Rate Advance, means the reserve percentage
applicable during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under Regulation D or other regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement, without benefit of or credit
for proration, exemptions or offsets) for such Lender or its subparticipant with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 9, 2005, as amended, supplemented or modified as of the
date hereof, among the Borrowers, the lenders party thereto and Citicorp USA,
Inc., as Administrative Agent,

“Extending Lender” has the meaning assigned to that term in Section 2.04(a).  

“Extension Date” means the first and second anniversaries of the date hereof.

“Facility Fee” has the meaning assigned to that term in Section 2.02(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.











10




“Fee Letters” means (i) that certain Fee Letter, dated August 23, 2010, among
the Borrowers, NU, Barclays Capital, the investment banking division of
Barclays, Union Bank, Citigroup Global Markets Inc. and J.P. Morgan Securities
Inc. and (ii) that certain Fee Letter, dated as of August 23, 2010, between the
Borrowers and Citibank, each as amended, modified and supplemented from time to
time.  

“FERC” means the Federal Energy Regulatory Commission.

“Financial Statements” means (i) with respect to CL&P, (A) the audited
consolidated balance sheet of CL&P as at December 31, 2009, (B) the unaudited
consolidated balance sheet of CL&P as at June 30, 2010, (C) the audited
consolidated statements of income and cash flows of CL&P for the Fiscal Year
ended December 31, 2009 and (D) the unaudited consolidated statements of income
and cash flows of CL&P for the 6-month period ended June 30, 2010, in each case
as included in CL&P’s Annual Report on Form 10-K for the Fiscal Year ended
December 31, 2009 or Quarterly Report on Form 10-Q for the Fiscal Quarter ended
June 30, 2010, (ii) with respect to WMECO, (A) the audited balance sheet of
WMECO as at December 31, 2009, (B) the unaudited balance sheet of WMECO as at
June 30, 2010, (C) the audited statements of income and cash flows of WMECO for
the Fiscal Year ended December 31, 2009 and (D) the unaudited statements of
income and cash flows of WMECO for the 6-month period ended June 30, 2010, in
each case as included in WMECO’s Annual Report on Form 10-K for the Fiscal Year
ended December 31, 2009 or Quarterly Report on Form 10-Q for the Fiscal Quarter
ended June 30, 2010, (iii) with respect to Yankee, (A) the audited balance sheet
of Yankee as at December 31, 2009, (B) the unaudited balance sheet of Yankee as
at June 30, 2009, (C) the audited statements of income and cash flows of Yankee
for the Fiscal Year ended December 31, 2009 and (D) the unaudited statements of
income and cash flows of Yankee for the 6-month period ended June 30, 2009, and
(iv) with respect to PSNH, (A) the audited consolidated balance sheet of PSNH as
at December 31, 2009, (B) the unaudited consolidated balance sheet of PSNH as at
June 30, 2009, (C) the audited consolidated statements of income and cash flows
of PSNH for the Fiscal Year ended December 31, 2009, and (D) the unaudited
consolidated statements of income and cash flows of PSNH for the 6-month period
ended June 30, 2009, in each case as included in PSNH’s Annual Report on Form
10-K for the Fiscal Year ended December 31, 2009 or Quarterly Report on Form
10-Q for the Fiscal Quarter ended June 30, 2009.

“First Mortgage Indentures” means (i) in the case of CL&P, the Indenture of
Mortgage and Deed of Trust dated as of May 1, 1921 (the “CL&P Indenture”), from
CL&P to Deutsche Bank Trust Company Americas, as successor trustee, as
previously and hereafter amended and supplemented from time to time, (ii) in the
case of Yankee, the Indenture of Mortgage and Deed of Trust, dated as of July 1,
1989, between Yankee and The Bank of New York Mellon, as successor trustee, as
in effect on the date hereof and as amended and supplemented from time to time,
(iii) in the case of WMECO, any first mortgage indenture entered into after the
date hereof, provided (A) such indenture covers substantially the same
collateral as under the Old WMECO Indenture, (B) such indenture is substantially
similar in form and substance to the CL&P Indenture and (C) such indenture and
the lien created thereby are approved by the Massachusetts Department of Public
Utilities, and (iv) in the case of PSNH, the First Mortgage Indenture, dated as
of August 15, 1978, between PSNH and U.S. Bank, National Association, as
successor trustee, as previously and hereafter amended and supplemented from
time to time.











11




“Fiscal Quarter” means a period of three calendar months ending on the last day
of March, June, September or December, as the case may be.

“Fiscal Year” means a period of twelve calendar months ending on the last day of
December.

“Fraction” means, in respect of any Borrower as determined at any time, a
fraction, the numerator of which shall be the Borrower Sublimit of such Borrower
at such time, and the denominator of which shall be the sum of the Borrower
Sublimits of all Borrowers at such time.

“Governmental Approval” means any authorization, consent, approval, license,
permit, certificate, exemption of, or filing or registration with, any
governmental authority or other legal or regulatory body (including, without
limitation, the Securities and Exchange Commission, the FERC, the Nuclear
Regulatory Commission, the Connecticut Department of Public Utility Control, the
Massachusetts Department of Public Utilities and the New Hampshire Public
Utilities Commission) required in connection with either (i) the execution,
delivery or performance of any Loan Document or (ii) the nature of a Borrower’s
or any Subsidiary’s business as conducted or the nature of the property owned or
leased by it.

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States of America or of the State
or locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Increasing Borrower” has the meaning assigned to that term in Section 2.03(b).

“Increasing Lender” has the meaning assigned to that term in Section 2.03(b).  

“Indemnified Person” has the meaning assigned to that term in Section 10.04(b).

“Information Memorandum” means the Confidential Information Memorandum,
dated August 2010, regarding the credit facility to be provided to the Borrowers
hereunder, as distributed to the Administrative Agent and the Lenders,
including, without limitation, all schedules and attachments thereto.

“Interest Period” has the meaning assigned to that term in Section 3.05(a).

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

“Lenders” means the financial institutions listed on the signature pages hereof,
and each assignee that shall become a party hereto pursuant to Section 10.07.

“Lien” means, with respect to any asset or property, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset or
property.  For the purposes of this Agreement, a Person or any of its
Subsidiaries shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.











12




“Loan Documents” means this Agreement and the Notes.

“Majority Lenders” means on any date of determination, Lenders who,
collectively, on such date (i) have Percentages in the aggregate in excess of
50% and (ii) if the Commitments have been terminated, hold in excess of 50% of
the then aggregate unpaid principal amount of the Advances owing to the Lenders.
 Determination of those Lenders satisfying the criteria specified above for
action by the Majority Lenders shall be made by the Administrative Agent and
shall be conclusive and binding on all parties absent manifest error.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“non-Performing Lender” has the meaning assigned to that term in Section
3.03(b).

“Note” means a promissory note of any Borrower payable to the order of a Lender,
in substantially the form of Exhibit 1.01A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender to such Borrower, as such may be amended, supplemented or otherwise
modified from time to time.

“Notice of Borrowing” has the meaning assigned to that term in Section 3.01.

“NU” means Northeast Utilities, an unincorporated voluntary business association
organized under the laws of the Commonwealth of Massachusetts.

“NU System Money Pool” means the money pool of NU and certain of its
Subsidiaries, the terms of which are filed with the FERC, as amended from time
to time.

“NUSCO” means Northeast Utilities Service Company, a Connecticut corporation.

“Old WMECO Indenture” means the First Mortgage Indenture and Deed of Trust dated
as of August 1, 1954, from WMECO to State Street Bank and Trust Company, as
successor trustee, as amended and supplemented.

“One-Month LIBOR Rate” has the meaning assigned to that term in the definition
of “Base Rate”.  

“Other Taxes” has the meaning assigned to that term in Section 4.05(b).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor entity)
established under ERISA.

“Percentage” means, in respect of any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such day by the
total of the Commitments on such day, and multiplying the quotient so obtained
by 100%.











13




“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PSNH” has the meaning assigned to that term in the caption to this agreement.

“PSNH Conditions” means that (i) PSNH has obtained all Governmental Approvals
required to authorize the incurrence of Debt hereunder by PSNH with a term of
more than 364 days, (ii) PSNH has delivered to the Administrative Agent
certified copies of the Governmental Approvals described in clause (i), and
(iii) PSNH has delivered to the Administrative Agent an opinion of counsel to
PSNH with respect to the issuance and effectiveness of the Governmental
Approvals described in clause (i) and the sufficiency of such Governmental
Approvals for the incurrence of Debt hereunder by PSNH with a term of more than
364 days.

“Recipient” has the meaning assigned to that term in Section 10.08.

“Reference Banks” means Union Bank, Barclays, Citibank and JPMorgan Chase and
any other bank or financial institution designated by the Borrowers and the
Administrative Agent with the approval of the Majority Lenders to act as a
Reference Bank hereunder.

“Reference Ratings” means, with respect to a Borrower, the ratings assigned by
S&P and Moody’s to the long-term senior unsecured non-credit enhanced debt of
such Borrower (the “Borrower Debt”); provided, that

(i)

if neither S&P nor Moody’s maintains a rating on the Borrower Debt of a Borrower
because no such Borrower Debt is outstanding, then the “Reference Ratings” shall
be based on the ratings assigned by S&P and Moody’s to the long-term senior
secured debt (the “Secured Debt”) of such Borrower, but such ratings shall be
deemed to correspond to an Applicable Rating Level that is one Level lower than
the Level that would correspond to such Secured Debt ratings pursuant to the
definition of “Applicable Rating Level”;

(ii)

if neither S&P nor Moody’s (A) maintains a rating on the Borrower Debt of a
Borrower because no such Borrower Debt is outstanding and (B) maintains a rating
on the Secured Debt of a Borrower because no such Secured Debt is outstanding,
then the “Reference Ratings” shall be based on such Borrower’s long-term
corporate/issuer ratings as maintained by S&P and Moody’s.

“Register” has the meaning assigned to such term in Section 10.07(c).

“Regulatory Asset” means, with respect to CL&P, PSNH, WMECO or Yankee, an
intangible asset established by statute, regulation or regulatory order or
similar action of a utility regulatory agency having jurisdiction over CL&P,
PSNH, WMECO or Yankee, as the case may be, and included in the rate base of
CL&P, PSNH, WMECO or Yankee, as the case may be, with the intention that such
asset be amortized by rates over time.











14




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Secured Debt” has the meaning specified in the definition of “Reference
Ratings” in this Section.

“Stated Termination Date” means (i) September 24, 2013, or (ii) (A) with respect
to any Extending Lender, such later date to which the Stated Termination Date
shall be extended in accordance with Section 2.04, and (B) with respect to any
Declining Lender, the date of the termination of such Declining Lender’s
Commitment pursuant to Section 2.04(b).

“Stranded Cost Recovery Obligations” means, with respect to any Person, such
Person’s obligations to make principal, interest or other payments to the issuer
of stranded cost recovery bonds pursuant to a loan agreement or similar
arrangement whereby the issuer has loaned the proceeds of such bonds to such
Person.

“Subsidiary” shall mean, with respect to any Person (the “Parent”), any
corporation, association or other business entity of which securities or other
ownership interests representing 50% or more of the ordinary voting power are,
at the time as of which any determination is being made, owned or controlled by
the Parent or one or more Subsidiaries (whether direct or indirect) of the
Parent or by the Parent and one or more such Subsidiaries of the Parent.

“Taxes” has the meaning assigned to that term in Section 4.05(a).  

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date of termination or reduction in whole of the Commitments
pursuant to Section 2.03 or 8.02 and (iii) the date of acceleration of all
amounts payable hereunder pursuant to Section 8.02.

“Total Capitalization” means, at any date for any Borrower, the sum of
(i) Consolidated Debt of such Borrower and its Subsidiaries, (ii) the aggregate
of the par value of, or stated capital represented by, the outstanding shares of
all classes of common and preferred shares of such Borrower and its Subsidiaries
and (iii) the consolidated surplus of such Borrower and its Subsidiaries,
paid-in, earned and other capital, if any, in each case as determined on a
consolidated basis in accordance with generally accepted accounting principles
consistent with those applied in the preparation of such Borrower’s Financial
Statements.

“Total Commitment” means $400,000,000, or such other amount from time to time as
shall equal the sum of the Commitments.

“Type” has the meaning assigned to such term (i) in the definition of “Advance”
when used in such context and (ii) in the definition of “Borrowing” when used in
such context.

“Union Bank” means Union Bank, N.A.











15




“Unmatured Default” means the occurrence and continuance of an event which, with
the giving of notice or lapse of time or both, would constitute an Event of
Default.

“WMECO” has the meaning assigned to that term in the caption to this Agreement.

“WMECO Conditions” means that (i) WMECO has obtained all Governmental Approvals
required to authorize the incurrence of Debt in an amount greater than
$150,000,000 by WMECO with a term of more than 364 days, (ii) WMECO has
delivered to the Administrative Agent certified copies of the Governmental
Approvals described in clause (i), and (iii) WMECO has delivered to the
Administrative Agent an opinion of counsel to WMECO with respect to the issuance
and effectiveness of the Governmental Approvals described in clause (i) and the
sufficiency of such Governmental Approvals for the incurrence of Debt hereunder
by WMECO with a term of more than 364 days.

“Yankee” has the meaning assigned to that term in the caption to this Agreement.

SECTION  1.02.

Computation of Time Periods.

In the computation of periods of time under this Agreement, any period of a
specified number of days or months shall be computed by including the first day
or month occurring during such period and excluding the last such day or month.
 In the case of a period of time “from” a specified date “to” or “until” a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”.

SECTION  1.03.

Accounting Terms; Financial Statements.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles applied on a basis
consistent with the application employed in the preparation of the Financial
Statements.  All references contained herein to any Borrower’s Annual Report on
Form 10-K in respect of a Fiscal Year or Quarterly Report on Form 10-Q in
respect of a Fiscal Quarter shall be deemed to include any exhibits and
schedules thereto, including without limitation in the case of any Annual Report
on Form 10-K, any “Annual Report” of such Borrower referred to therein.

SECTION  1.04.

Computations of Outstandings.

Whenever reference is made in this Agreement to the principal amount of Advances
outstanding under this Agreement to one or more Borrowers on any date, such
reference shall refer to the aggregate principal amount of all such Advances to
such Borrower(s) outstanding on such date after giving effect to (i) all
Advances to be made to such Borrower(s) on such date and the application of the
proceeds thereof and (ii) any repayment or prepayment of Advances on such date
by such Borrower(s).











16




ARTICLE II
COMMITMENTS

SECTION  2.01.

The Commitments.

(a)

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrowers from time to time on any Business Day during
the period from the Closing Date until the Termination Date, in an aggregate
amount not to exceed on any day such Lender’s Available Commitment.  Within the
limits of such Lender’s Available Commitment and such Borrower’s Sublimit, each
Borrower may request Advances hereunder, repay or prepay Advances and utilize
the resulting increase in the Available Commitments for further Advances in
accordance with the terms hereof.

(b)

In no event shall any Borrower be entitled to request or receive any Advance
under subsection (a) that would cause the aggregate principal amount advanced
pursuant thereto to exceed the Available Commitments.  In no event shall any
Borrower be entitled to request or receive any Advance that would cause the
total principal amount of all Advances outstanding hereunder to exceed the Total
Commitment, or that would cause the aggregate principal amount of all Advances
outstanding to or requested by such Borrower to exceed such Borrower’s Borrower
Sublimit.  In no event shall any Borrower be entitled to request or receive any
Advance that, when aggregated with all other Advances outstanding to or
requested by such Borrower and all other short-term debt of such Borrower, would
exceed such Borrower’s Borrowing Limit as then in effect.

SECTION  2.02.

Fees.

(a)

Each Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee (the “Facility Fee”) on the amount of such Lender’s
Commitment (whether used or unused) multiplied by such Borrower’s Fraction, at
the Applicable Facility Fee Rate from the date of this Agreement, in the case of
each Bank, and from the effective date specified in the Assignment and
Assumption pursuant to which it became a Lender, in the case of each other
Lender, until the Termination Date.  The Facility Fee payable by each Borrower
shall be payable quarterly in arrears on the last day of each December, March,
June and September, commencing the first such date following the Closing Date,
with final payment payable on the Termination Date.

(b)

The Borrowers further agree to pay the fees specified in the Fee Letters that
are for their account, together with such other fees as may be separately agreed
to by the Borrowers and the Administrative Agent or its Affiliates.

SECTION  2.03.

Reduction and Increase of the Commitments; Borrower Sublimits.

(a)

Each Borrower may, at any time, severally and without the consent of the other
Borrowers, by providing at least three Business Days’ prior written notice to
the Administrative Agent, terminate in whole or reduce in part its Borrower
Sublimit; provided, that any such partial reduction shall be in a minimum
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Each such notice of termination or reduction shall be irrevocable.  











17




In no event shall any Borrower be entitled to increase its Borrower Sublimit
without the consent of all of the Lenders.  Each reduction in a Borrower’s
Borrower Sublimit pursuant to this Section 2.03 shall, to the extent such
reduction reduces the sum of the Borrower Sublimits of all the Borrowers to an
amount less than the Commitments in effect at such time, result in a like
reduction in the Commitments on a pro rata basis with respect to each Lender.

(b)

(i)  From time to time prior to the Termination Date, any Borrower may increase
the Total Commitment by an aggregate amount of $100,000,000 (any such increase,
a “Commitment Increase” and any such Borrower, an “Increasing Borrower”), such
that the Total Commitments are increased to no more than $500,000,000 by
designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to offer to
participate in such Commitment Increase) or one or more other banks or other
financial institutions reasonably acceptable to the Administrative Agent that at
the time agree, in the case of any such bank or financial institution that is an
existing Lender to increase its Commitment (an “Increasing Lender”) and, in the
case of any other such bank or financial institution (an “Additional Lender”),
to become a party to this Agreement.  The sum of the increases in the
Commitments of the Increasing Lenders pursuant to this subsection (b) plus the
Commitments of the Additional Lenders upon giving effect to the Commitment
Increase shall not in the aggregate exceed the amount of the Commitment
Increase.  Each Increasing Borrower shall provide prompt notice of any proposed
Commitment Increase pursuant to this subsection (b) to the Administrative Agent,
which shall promptly provide a copy of such notice to the Lenders. In connection
with any Commitment Increase, such Increasing Borrower may increase its Borrower
Sublimit by a corresponding amount.

(ii)

Any Commitment Increase shall become effective upon (A) the receipt by the
Administrative Agent of (1) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Increasing Borrower, each Increasing
Lender and each Additional Lender, setting forth the new Commitment of each such
Lender, the new Borrower Sublimit of the Increasing Borrower and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all the terms and provisions hereof binding upon each Lender, (2)
certified copies of the Commitment Increase Approvals and such opinions of
counsel for the Increasing Borrower with respect to the Commitment Increase as
the Administrative Agent may reasonably request, and (3) a certificate (the
statements contained in which shall be true) of a duly authorized officer of the
Increasing Borrower stating that both before and after giving effect to such
Commitment Increase (x) no Unmatured Default or Event of Default has occurred
and is continuing, (y) all representations and warranties made by the Increasing
Borrower in this Agreement are true and correct in all material respects, and
(z) all Commitment Increase Approvals have been obtained and are in full force
and effect, and (B) the funding by each Increasing Lender and Additional Lender
of the Advance(s) to be made by each such Lender described in paragraph (iii)
below.

(iii)

Upon the effective date of any Commitment Increase, each Increasing Lender and
each Additional Lender shall provide funds to the Administrative Agent in the
manner described in Section 3.03 in an amount equal to the product of (x) the
aggregate principal amount of Advances outstanding hereunder, expressed as a
percentage of the Total Commitment (calculated, in each case, immediately prior
to such Commitment











18




Increase) and (y) the amount of such Lender’s Commitment Increase.  The funds so
provided by any Lender shall be deemed to be an Advance or Advances made by such
Lender on the date of such Commitment Increase, with such Advance(s) being (A)
in an amount equal to the product of (x) the aggregate outstanding principal
amount of each Advance expressed as a percentage of the Total Commitment
(calculated, in each case, immediately prior to such Commitment Increase) and
(y) the amount of such Lender’s Commitment Increase and (B) of the same Type(s)
and having the same Interest Period(s) as each Advance described in the
preceding clause (A), such that after giving effect to such Commitment Increase
and the Advances(s) made on the date of such Commitment Increase, each Advance
outstanding hereunder shall consist of Advances made by the Lenders ratably in
accordance with their pro rata shares of the Total Commitment.

(iv)

Notwithstanding any provision contained herein to the contrary, from and after
the date of any Commitment Increase and the making of any Advances on such date
pursuant to paragraph (iii) above, all calculations and payments of interest on
the Advance comprising any Advances shall take into account the actual
Commitment of each Lender and the principal amount outstanding of each Advance
made by such Lender during the relevant period of time.

SECTION  2.04.

Extension of the Stated Termination Date.

(a)

Unless the Termination Date previously shall have occurred in accordance with
the terms of this Agreement, at least 30 days but not more than 45 days before
any Extension Date, the Borrowers may, by notice to the Administrative Agent
(any such notice being irrevocable), request that the Administrative Agent and
the Lenders extend the Stated Termination Date for a period of one year.  If the
Borrowers shall make such request, the Administrative Agent shall promptly
inform the Lenders thereof.  Each Lender shall notify the Administrative Agent,
in writing, of its agreement so to extend the Stated Termination Date at least
20 days prior to such Extension Date,  and, no later than 15 days prior to such
Extension Date, the Administrative Agent shall notify the Borrowers in writing
if the Lenders holding sufficient Commitments (determined per the last sentence
of this subsection (a)) consent to such request.  The granting of any such
consent shall be in the sole and absolute discretion of each Lender (each Lender
that consents being an “Extending Lender” and each Lender that does not consent,
or that does not notify the Administrative Agent of its consent to any request
for extension, being a “Declining Lender”), and if the Administrative Agent
shall not so notify the Borrowers, such lack of notification shall be deemed to
be a determination not to consent to such request.  Any extension pursuant to
this Section shall be effective only if (i) the sum of the Commitments,
immediately following the effectiveness of any proposed extension, of (A)
Extending Lenders and (B) third party financial institutions that become Lenders
by accepting Commitments from Declining Lenders would exceed 50% of the Total
Commitment in effect immediately prior to the effectiveness of any proposed
extension (ii) no Unmatured Default or Event of Default has occurred and is
continuing and (iii) all representations and warranties contained in Section
6.01 are true and correct on the Stated Termination Date as in effect
immediately prior to the effectiveness of such proposed extension.

(b)

The Commitment of each Declining Lender automatically will terminate on the
Stated Termination Date as in effect immediately prior to the effectiveness of
such extension.  If











19




there shall be any Declining Lenders, (i) Extending Lenders will have the right
to increase their Commitments in an aggregate amount not to exceed the
Commitments of such Declining Lenders and, (ii) if the aggregate amount of such
increase in Commitments is less than the aggregate Commitments of such Declining
Lenders, the Borrowers will have the right to accept commitments from third
party financial institutions acceptable to the Administrative Agent in an amount
not greater than the amount of such shortfall.  Any such increase in Commitments
or accession of third party financial institutions shall be made via an
Assignment and Assumption and shall be effective on the Stated Termination Date
as in effect immediately prior to the effectiveness of such extension.

(c)

The Borrowers may extend the Stated Termination Date pursuant to this Section
only twice.

ARTICLE III
ADVANCES

SECTION  3.01.

Advances.

(a)

More than one Borrowing may be made on the same Business Day.  Each Borrowing
shall consist of Advances of the same Type and Interest Period made to the same
Borrower on the same Business Day by the Lenders ratably according to their
respective Commitments.  Each Borrowing shall be made on notice in substantially
the form of Exhibit 3.01 hereto (a “Notice of Borrowing”), delivered by the
Borrower requesting such Borrowing to the Administrative Agent, by hand or
facsimile, not later than 11:00 a.m. (New York City time) (i) in the case of
Eurodollar Rate Advances, on the third Business Day prior to the date of the
proposed Borrowing and (ii) in the case of Base Rate Advances, on the day of the
proposed Borrowing.  Upon receipt of a Notice of Borrowing, the Administrative
Agent shall notify the Lenders thereof promptly on the day so received.  Each
Notice of Borrowing shall specify therein: (i) the requested (A) date of such
Borrowing, (B) principal amount and Type of Advances comprising such Borrowing
and (C) initial Interest Period for such Advances; (ii) the identity of the
Borrower requesting such proposed Borrowing, (iii) the Borrower Sublimit
applicable to such Borrower on the proposed date of such proposed Borrowing,
(iv) the aggregate amount of Advances to be outstanding to such Borrower on the
proposed date of such Borrowing after giving effect to such proposed Borrowing
and (v) if the relevant Borrower so chooses, the term, expressed as a number of
days (which term in no event shall end later than the Termination Date) beyond
which such proposed Borrowing may not be outstanding.  Each proposed Borrowing
shall be subject to the satisfaction of the conditions precedent thereto as set
forth in Article V hereof.

SECTION  3.02.

Terms Relating to the Making of Advances.

(a)

Notwithstanding anything in Section 3.01 above to the contrary:

(i)

at no time shall more than twelve different Borrowings be outstanding to any one
Borrower;

(ii)

each Borrowing hereunder which is to be comprised of Base Rate Advances shall be
in an aggregate principal amount of not less than $5,000,000 or an











20




integral multiple of $1,000,000 in excess thereof, or such lesser amount as
shall be equal to the total amount of the Available Commitments on such date,
after giving effect to all other Borrowings to be made to, or repaid or prepaid
by, the relevant Borrower on such date; and

(iii)

each Borrowing hereunder which is to be comprised of Eurodollar Rate Advances
shall be in an aggregate principal amount of not less than $5,000,000 or an
increment of $1,000,000 in excess thereof.

(b)

Each Notice of Borrowing shall be irrevocable and binding on the Borrower
requesting such proposed Borrowing.

SECTION  3.03.

Making of Advances.

(a)

Each Lender shall, before 1:00 p.m. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s address referred to in
Section 10.02, in same day funds, such Lender’s portion of such Borrowing.
 Advances shall be made by the Lenders ratably in accordance with their several
Commitments.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article V, the
Administrative Agent will make such funds available to the Borrower that made
the request for such Borrowing at the Administrative Agent’s aforesaid address.

(b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower that made the request for such
Borrowing a corresponding amount on such date.  If and to the extent that any
such Lender (a “non-performing Lender”) shall not have so made such ratable
portion available to the Administrative Agent, the non-performing Lender and
such Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.  Nothing
herein shall in any way limit, waive or otherwise reduce any claims that any
party hereto may have against any non-performing Lender.

(c)

The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.











21




SECTION  3.04.

Repayment of Advances; Delivery of Notes.

(a)

Each Borrower shall repay the principal amount of each Advance made to it no
later than on the earlier of (i) the last day of the term (if any) specified
pursuant to clause (v) of Section 3.01 in the Notice of Borrowing related to
such Advance and (ii) the Termination Date (including the Stated Termination
Date with respect to each Lender).  Notwithstanding the foregoing, (i) PSNH
shall repay the principal amount of each Advance (as converted or continued
pursuant to Section 3.05(a)(ii)) no later than the earlier to occur of 364 days
after the date such Advance was made and the Termination Date, unless and until
the PSNH Conditions have been satisfied and (ii) WMECO shall repay the principal
amount of each Advance in excess of $150,000,000 (as converted or continued
pursuant to Section 3.05(a)(ii) no later than the earlier to occur of 364 days
after the date such Advance was made and the Termination Date, unless and until
the WMECO Conditions have been satisfied.

(b)

Any Lender may request that the Advances made by it to any Borrower be evidenced
by a Note.  Promptly upon receipt of such request, the relevant Borrower shall
prepare, execute and deliver to such Lender (or, if requested by such Lender, to
such Lender and its assignees) a Note.  Thereafter, the Advances evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.07) be represented by one or more Notes payable to the
order of the payee named therein.

SECTION  3.05.

Interest.

(a)

Interest Periods.

(i)

The period commencing on the date of each Advance and ending on the last day of
the period selected by a Borrower with respect to such Advance pursuant to the
provisions of this Section is referred to herein as an  “Interest Period”.  The
duration of each Interest Period shall be (i) in the case of any Eurodollar Rate
Advance, one, two, three or six months and (ii) in the case of any Base Rate
Advance, the period of time beginning on the date of the making of, or the
conversion of an outstanding Advance into, such Advance and ending on the last
day of March, June, September or December next following the date on which such
Advance was made; provided, however, that no Interest Period may be selected by
any Borrower if such Interest Period would end after the Termination Date.

(ii)

Subject to the terms and conditions of this Agreement, the initial Interest
Period for any Advance made to any Borrower shall be determined by such Borrower
as set forth in its Notice of Borrowing with respect to such Advance.  Such
Borrower may elect to continue or convert one or more Advances of any Type and
having the same Interest Period to one or more Advances of the same or any other
Type and having the same or a different Interest Period on the following terms
and subject to the following conditions:

(A)

Each continuation or conversion shall be made as to all Advances comprising a
single Borrowing upon written notice given by such Borrower to the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third











22




Business Day prior to the date of the proposed continuation or conversion, in
the case of a continuation of or conversion to a Eurodollar Rate Advance, or on
the day of the proposed continuation of or conversion to a Base Rate Advance.
 The Administrative Agent shall notify each Lender of the contents of such
notice promptly after receipt thereof.  Each such notice shall specify therein
the following information: (1) the date of such proposed continuation or
conversion (which in the case of Eurodollar Rate Advances shall be the last day
of the Interest Period then applicable to such Advances to be continued or
converted), (2) the Type of, and Interest Period applicable to the Advances
proposed to be continued or converted, (3) the aggregate principal amount of
Advances proposed to be continued or converted, and (4) the Type of Advances to
which such Advances are proposed to be continued or converted and the Interest
Period to be applicable thereto.

(B)

If an Unmatured Default shall have occurred and be continuing, the right of the
Borrowers to continue or convert Advances to Eurodollar Rate Advances shall be
suspended, and all Eurodollar Rate Advances then outstanding shall be converted
to Base Rate Advances on the last day of the Interest Period then in effect, if,
on such day, an Unmatured Default shall be continuing.

(C)

If an Event of Default shall have occurred and be continuing, the right of the
Borrowers to continue or convert Advances to Eurodollar Rate Advances shall be
suspended, and upon the occurrence of an Event of Default, all Eurodollar Rate
Advances then outstanding shall immediately, without further act by the
Borrowers, be converted to Base Rate Advances.

(D)

If no notice of continuation or conversion is received by the Administrative
Agent as provided in paragraph (A) above with respect to any outstanding
Advances on or before the third Business Day prior to the last day of the
Interest Period then in effect for such Advances, the Administrative Agent shall
treat such absence of notice as a deemed notice of continuation or conversion
providing for such Advances to be continued as or converted to Base Rate
Advances with an Interest Period of three months commencing on the last day of
such Interest Period.

(b)

Interest Rates.  Each Borrower shall pay interest on the unpaid principal amount
of each Advance owing by such Borrower from the date of such Advance until such
principal amount shall be paid in full, at the Applicable Rate for such Advance
(except as otherwise provided in this subsection (b)), payable as follows:

(i)

Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate Advance,
interest thereon shall be payable (A) on the last day of the Interest Period
applicable thereto, (B) in the case of a Eurodollar Rate Advance with an
Interest Period of more than three months’ duration, on each day that is a
three- month anniversary of the date of such Advance, (C) on the date on which
such Eurodollar Rate Advance is paid in full and (D) on the Termination Date;
provided if an Event of Default shall have occurred and be continuing, such
Advance shall bear interest at a rate per annum equal at all times











23




to 2.0% per annum above the Applicable Rate for such Advance for such Interest
Period, or, if higher, 2.0% per annum above the Applicable Rate in effect from
time to time for Base Rate Advances.

(ii)

Base Rate Advances.  If such Advance is a Base Rate Advance, interest thereon
shall be payable (A) quarterly on the last day of each March, June, September
and December, (B) on the date such Base Rate Advance shall be paid in full and
(C) on the Termination Date; provided if an Event of Default shall have occurred
and be continuing, such Advance shall bear interest at a rate per annum equal at
all times to 2% per annum above the Applicable Rate for such Advance.

(c)

Other Amounts.  Any other amounts payable hereunder that are not paid when due
shall (to the fullest extent permitted by law) bear interest, from the date when
due until paid in full, at a rate per annum equal at all times to 2.0% per annum
above the Applicable Rate in effect from time to time for Base Rate Advances,
payable on demand.

(d)

Interest Rate Determinations.  The Administrative Agent shall give prompt notice
to the Borrowers and the Lenders of the Applicable Rate determined from time to
time by the Administrative Agent for each Advance for each Borrower.  Each
Reference Bank agrees to furnish to the Administrative Agent timely information
for the purpose of determining the Eurodollar Rate for any Interest Period, if
applicable.  If any one Reference Bank shall not furnish such timely
information, the Administrative Agent shall determine such interest rate on the
basis of the timely information furnished by the other two Reference Banks.

SECTION  3.06.

Several Obligations.

Each Borrower’s obligations hereunder are several and not joint.  Any actions
taken by or on behalf of the Borrowers shall not result in one Borrower being
held responsible for the actions, debts or liabilities of the other Borrowers.
 Nothing contained herein shall be interpreted as requiring the Borrowers to
effect Borrowings jointly.

ARTICLE IV
PAYMENTS

SECTION  4.01.

Payments and Computations.

(a)

Each Borrower shall make each payment hereunder not later than 12:00 noon (New
York City time) on the day when due in U.S. Dollars to the Administrative Agent
at its address referred to in Section 10.02 hereof, in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, fees or other amounts payable to
the Lenders, to the respective Lenders to whom the same are payable, for the
account of their respective Applicable Lending Offices, in each case to be
applied in accordance with the terms of this Agreement.  Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 10.07, from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment











24




and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b)

Each Borrower hereby authorizes the Administrative Agent and each Lender, if and
to the extent payment owed to the Administrative Agent or such Lender, as the
case may be, is not made when due hereunder, to charge from time to time against
any or all of such Borrower’s accounts with the Administrative Agent or such
Lender, as the case may be, any amount so due.

(c)

All computations of interest based on the Base Rate (except when determined on
the basis of the Federal Funds Rate or the One-Month LIBOR Rate) shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be.  All computations of interest and other amounts payable pursuant to
Section 4.03 shall be made by the Lender claiming such interest or other amount
on the basis of a year of 360 days.  All other computations of interest,
including computations of interest based on the Eurodollar Rate, the Base Rate
(when and if determined on the basis of the Federal Funds Rate or the One-Month
LIBOR Rate), and all computations of fees and other amounts payable hereunder,
shall be made by the Administrative Agent on the basis of a year of 360 days.
 In each such case, such computation shall be made for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or other amounts are payable.  Each such determination
by the Administrative Agent or a Lender shall be conclusive and binding for all
purposes, absent manifest error.

(d)

Whenever any payment under any Loan Document shall be stated to be due, or the
last day of an Interest Period hereunder shall be stated to occur, on a day
other than a Business Day, such payment shall be made, and the last day of such
Interest Period shall occur, on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest and fees hereunder; provided, however, that if such extension would
cause payment of interest on or principal of Eurodollar Rate Advances to be
made, or the last day of an Interest Period for a Eurodollar Rate Advance to
occur, in the next following calendar month, such payment shall be made on the
next preceding Business Day and such reduction of time shall in such case be
included in the computation of payment of interest hereunder.

(e)

Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent such Borrower shall not have
so made such payment in full to the Administrative Agent, such Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.











25




SECTION  4.02.

Prepayments.

(a)

No Borrower shall have any right to prepay any Advances except in accordance
with subsections (b) and (c) below.

(b)

Any Borrower may, (i) in the case of Eurodollar Rate Advances, upon at least
three Business Day’s written notice to the Administrative Agent (such notice
being irrevocable) and (ii) in the case of Base Rate Advances, upon notice not
later than 11:00 a.m. on the date of the proposed prepayment to the
Administrative Agent (such notice being irrevocable), stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given,
such Borrower shall, prepay Advances comprising part of the same Borrowing, in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts owing in connection
therewith pursuant to Section 4.03(d); provided, however, that each partial
prepayment shall be in an aggregate principal amount not less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.

(c)

If at any time, the aggregate principal amount of Advances outstanding shall
exceed the Total Commitment, the Borrowers shall forthwith prepay Advances in a
principal amount equal to such excess.  If at any time the aggregate principal
amount of Advances outstanding to any Borrower shall exceed the Borrower
Sublimit of such Borrower, such Borrower shall forthwith prepay Advances in a
principal amount equal to such excess. All prepayments pursuant to this
subsection (c) shall be effected from outstanding Advances comprising part of
the same Borrowing or Borrowings and shall be accompanied by payment of accrued
interest to the date of such prepayment on the principal amount prepaid and any
amounts owing in connection therewith pursuant to Section 4.03(d).

SECTION  4.03.

Yield Protection.

(a)

Change in Circumstances.  Notwithstanding any other provision herein, if after
the date hereof, the adoption of or any change in applicable law or regulation
or in the interpretation or administration thereof (including, without
limitation, pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010) by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (i) change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurodollar Rate Advance made by such Lender or
any fees or other amounts payable under the Loan Documents (other than changes
in respect of taxes imposed on the overall net income of such Lender or its
Applicable Lending Office by the jurisdiction in which such Lender has its
principal office or in which such Applicable Lending Office is located or by any
political subdivision or taxing authority therein), or (ii) shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
commitments or assets of, deposits with or for the account of, or credit
extended by, such Lender, or (iii) shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar Rate
Advances made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender, of agreeing to make, making or maintaining any
Advance or to reduce the amount of any sum received or receivable by such Lender
under any Loan Document (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender upon demand











26




such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b)

Capital.  If any Lender shall have determined that any change after the date
hereof in any law, rule, regulation or guideline adopted pursuant to or arising
out of the July 1988 report of the Basle Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”, or the adoption after the date hereof of any law, rule,
regulation or guideline regarding capital adequacy (including, without
limitation, pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010), or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Applicable Lending
Office of such Lender) or any Lender’s holding company with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect (i) of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender hereunder or the Advances made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved, but for such applicability, adoption,
change or compliance (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy), or
(ii) of increasing or otherwise determining the amount of capital required or
expected to be maintained by such Lender or such Lender’s holding company based
upon the existence of this Agreement, the Commitment of such Lender hereunder,
the Advances made by such Lender pursuant hereto and other similar such
commitments, agreements or assets, then from time to time the Borrowers shall
pay to such Lender upon demand such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
or allocable capital cost suffered.

(c)

Eurodollar Reserves.  Each Borrower shall pay to each Lender upon demand, so
long as such Lender shall be required under regulations of the Board of
Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender to such Borrower, from the date of such Advance until
such principal amount is paid in full, at an interest rate per annum equal at
all times to the remainder obtained by subtracting (i) the Eurodollar Rate for
the Interest Period for such Advance from (ii) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Reserve
Percentage of such Lender for such Interest Period.  Such additional interest
shall be determined by such Lender and notified to the relevant Borrower and the
Administrative Agent.

(d)

Breakage Indemnity.  Each Borrower shall indemnify each Lender against any loss,
cost or reasonable expense which such Lender may sustain or incur as a
consequence of (i) any failure by such Borrower to fulfill on the date of any
Borrowing or conversion of Advances hereunder the applicable conditions
precedent set forth in Articles III and V, (ii) any failure by such Borrower to
borrow any, or convert any outstanding Advance into a, Eurodollar Rate Advance
hereunder after a Notice of Borrowing has been delivered pursuant to
Section 3.01 hereof or after delivery of a notice of conversion pursuant to
Section 3.05(a)(ii) hereof, (iii) any











27




payment, prepayment or conversion of a Eurodollar Rate Advance made to such
Borrower required or permitted by any other provision of this Agreement or
otherwise made or deemed made on a date other than the last day of the Interest
Period applicable thereto, (iv) any default by such Borrower in payment or
prepayment of the principal amount of any Eurodollar Rate Advance or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, by irrevocable notice of prepayment or otherwise) or (v) the
occurrence of any Event of Default with respect to such Borrower, including, in
each such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Advance or any part thereof as a Eurodollar
Rate Advance.  Such loss, cost or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (A) its
cost of obtaining the funds for the Eurodollar Rate Advance being paid, prepaid,
converted or not borrowed for the period from the date of such payment,
prepayment, conversion or failure to borrow to the last day of the Interest
Period for such Advance (or, in the case of a failure to borrow, the Interest
Period for such Advance which would have commenced on the date of such failure)
over (B) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid,
converted or not borrowed for such period or Interest Period, as the case may
be.  For purposes of this subsection (d), it shall be presumed that in the case
of any Eurodollar Rate Advance, each Lender shall have funded each such Advance
with a fixed-rate instrument bearing the rates and maturities designated in the
determination of the Applicable Rate for such Advance.

(e)

Notices.  A certificate of each Lender setting forth such Lender’s claim for
compensation hereunder and the amount necessary to compensate such Lender or its
holding company pursuant to subsections (a) through (d) above shall be submitted
to the Borrowers and the Administrative Agent and shall be conclusive and
binding for all purposes, absent manifest error.  The Borrowers or appropriate
Borrower shall pay each Lender directly the amount shown as due on any such
certificate within 10 days after its receipt of the same.  The failure of any
Lender to provide such notice or to make demand for payment under this
Section shall not constitute a waiver of such Lender’s rights hereunder;
provided that such Lender shall not be entitled to demand payment pursuant to
subsections (a) through (d) above in respect of any loss, cost, expense,
reduction or reserve, if such demand is made more than one year following the
later of such Lender’s incurrence or sufferance thereof or such Lender’s actual
knowledge of the event giving rise to such Lender’s rights pursuant to such
subsections.  Each Lender shall use reasonable efforts to ensure the accuracy
and validity of any claim made by it hereunder, but the foregoing shall not
obligate any Lender to assert any possible invalidity or inapplicability of the
law, rule, regulation, guideline or other change or condition which shall have
occurred or been imposed.

(f)

Change in Legality.  Notwithstanding any other provision herein, if the adoption
of or any change in any law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Rate Advance or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Rate Advance,
then, by written notice to the Borrowers and the Administrative Agent, such
Lender may:











28




(i)

declare that Eurodollar Rate Advances will not thereafter be made by such Lender
hereunder, whereupon the right of any Borrower to select Eurodollar Rate
Advances for any Borrowing or conversion shall be forthwith suspended until such
Lender shall withdraw such notice as provided hereinbelow or shall cease to be a
Lender hereunder pursuant to Section 10.07(g) hereof; and

(ii)

require that all outstanding Eurodollar Rate Advances be converted to Base Rate
Advances, in which event all Eurodollar Rate Advances shall be automatically
converted to Base Rate Advances as of the effective date of such notice as
provided herein below.

Upon receipt of any such notice, the Administrative Agent shall promptly notify
the other Lenders.  Promptly upon becoming aware that the circumstances that
caused such Lender to deliver such notice no longer exist, such Lender shall
deliver notice thereof to the Borrowers and the Administrative Agent withdrawing
such prior notice (but the failure to do so shall impose no liability upon such
Lender).  Promptly upon receipt of such withdrawing notice from such Lender (or
upon such Lender assigning all of its Commitment, Advances, participation and
other rights and obligations under the Loan Documents in accordance with
Section 10.07(g)), the Administrative Agent shall deliver notice thereof to the
Borrowers and the Lenders and such suspension shall terminate.  Prior to any
Lender giving notice to the Borrowers under this subsection (f), such Lender
shall use reasonable efforts to change the jurisdiction of its Applicable
Lending Office, if such change would avoid such unlawfulness and would not, in
the sole determination of such Lender, be otherwise disadvantageous to such
Lender.  Any notice to the Borrowers by any Lender shall be effective as to each
Eurodollar Rate Advance on the last day of the Interest Period currently
applicable to such Eurodollar Rate Advance; provided that if such notice shall
state that the maintenance of such Advance until such last day would be
unlawful, such notice shall be effective on the date of receipt by the Borrowers
and the Administrative Agent.

(g)

Market Rate Disruptions.  If (i) at any time the Eurodollar Rate is to be
determined pursuant to the second sentence of the definition thereof, fewer than
two Reference Banks furnish timely information to the Administrative Agent for
determining the Eurodollar Rate for Eurodollar Rate Advances in connection with
any proposed Borrowing or (ii) the Majority Lenders shall notify the
Administrative Agent that the Eurodollar Rate will not adequately reflect the
cost to such Majority Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances, the right of the Borrowers to select or receive
Eurodollar Rate Advances for any Borrowing shall be forthwith suspended until
the Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, and until such
notification from the Administrative Agent, each requested Borrowing of
Eurodollar Rate Advances hereunder shall be deemed to be a request for Base Rate
Advances.

(h)

Rights of Participants.  Any participant in a Lender’s interests hereunder may
assert any claim for yield protection under Section 4.03 that it could have
asserted if it were a Lender hereunder.  If such a claim is asserted by any such
participant, it shall be entitled to receive such compensation from the
Borrowers as a Lender would receive in like circumstances; provided, however,
that with respect to any such claim, the Borrowers shall have no greater











29




liability to the Lender and its participant, in the aggregate, than it would
have had to the Lender alone had no such participation interest been created.

(i)

Liabilities of Borrowers.  Each Borrower shall be liable for its pro rata share
of each payment to be made by the Borrowers under subsections (a) and (b) above,
such pro rata share to be determined on the basis of such Borrower’s Fraction;
provided, however, that if and to the extent that any such liabilities are
reasonably determined by the Borrowers (subject to the approval of the
Administrative Agent which approval shall not be unreasonably withheld) to be
directly attributable to Advances made to a specific Borrower, only such
Borrower shall be liable for such payments.

SECTION  4.04.

Sharing of Payments, Etc.

(a)

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of banker’s lien, set-off or counterclaim, or
otherwise, but excluding any proceeds received by assignments or sales of
participation in accordance with Section 10.07 hereof to a Person that is not an
Affiliate of the Borrowers) on account of the Advances owing to it (other than
pursuant to Section 4.03 hereof) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participation in the Advances owing to them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
 The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of any
such Borrower in the amount of such participation.  Notwithstanding the
foregoing, if any Lender shall obtain any such excess payment involuntarily,
such Lender may, in lieu of purchasing participation from the other Lenders in
accordance with this Section, on the date of receipt of such excess payment,
return such excess payment to the Administrative Agent for distribution in
accordance with Section 4.01(a).

(b)

If and for so long as any Lender shall fail to make any payment required to be
made by it pursuant to Section 3.03(a) or 9.05 then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section in any order as determined by
the Administrative Agent in its discretion.











30




SECTION  4.05.

Taxes.

(a)

All payments by or on behalf of any Borrower under any Loan Document shall be
made in accordance with Section 4.01, free and clear of and without deduction
for all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, taxes
imposed on its overall net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
 If any Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable under any Loan Document to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b)

In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by such Borrower under any Loan Document
or from the execution, delivery or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).

(c)

Each Borrower hereby indemnifies each Lender and the Administrative Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes and any Other Taxes imposed by any jurisdiction on amounts payable under
this Section) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  A Lender’s claim for such indemnification shall
be set forth in a certificate of such Lender setting forth in reasonable detail
the amount necessary to indemnify such Lender pursuant to this subsection (c)
and shall be submitted to the Borrowers and the Administrative Agent and shall
be conclusive and binding for all purposes, absent manifest error.  The
appropriate Borrower shall pay such Lender directly the amount shown as due on
any such certificate within 30 days after the receipt of same.  If any Taxes or
Other Taxes for which a Lender or the Administrative Agent has received payments
from a Borrower hereunder shall be finally determined to have been incorrectly
or illegally asserted and are refunded to such Lender or the Administrative
Agent, such Lender or the Administrative Agent, as the case may be, shall
promptly forward to such Borrower any such refunded amount.  Each Borrower’s,
the Administrative Agent’s and each Lender’s obligations under this
Section shall survive the payment in full of the Advances.











31




(d)

Within 30 days after the date of any payment of Taxes, the Borrower making such
payment will furnish to the Administrative Agent, at its address referred to in
Section 10.02, the original or a certified copy of a receipt evidencing payment
thereof.

(e)

Each Lender that is not incorporated under the laws of the United States of
America or any state thereof shall, on or prior to the date it becomes a Lender
hereunder, deliver to the Borrowers and the Administrative Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), or treasury regulations
issued pursuant thereto, including Internal Revenue Service Form W-8BEN or
Form W-8ECI and any other certificate or statement of exemption required by
Treasury Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent
version thereof, properly completed and duly executed by such Lender
establishing that it is (i) not subject to withholding under the Code or
(ii) totally exempt from United States of America tax under a provision of an
applicable tax treaty.  Each Lender shall promptly notify the Borrowers and the
Administrative Agent of any change in its Applicable Lending Office and shall
deliver to the Borrowers and the Administrative Agent together with such notice
such certificates, documents or other evidence referred to in the immediately
preceding sentence.  Each Lender will use good faith efforts to apprise the
Borrowers and the Administrative Agent as promptly as practicable of any
impending change in its tax status that would give rise to any obligation by any
Borrower to pay any additional amounts pursuant to this Section. Unless the
Borrowers and the Administrative Agent have received forms or other documents
satisfactory to them indicating that payments under the Loan Documents are not
subject to United States of America withholding tax or are subject to such tax
at a rate reduced by an applicable tax treaty, the Borrowers or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments to or for any Lender organized under the
laws of a jurisdiction outside the United States of America.  Each Lender
represents and warrants that each such form supplied by it to the Administrative
Agent and the Borrowers pursuant to this Section, and not superseded by another
form supplied by it, is or will be, as the case may be, complete and accurate.

(f)

Any Lender claiming any additional amounts payable pursuant to this
Section shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrowers or
to change the jurisdiction of its Applicable Lending Office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such additional amounts which may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

ARTICLE V
CONDITIONS PRECEDENT

SECTION  5.01.

Conditions Precedent to Effectiveness.

The obligations of the Lenders to make Advances hereunder shall not become
effective unless on and as of the date hereof (the “Closing Date”) each of the
following conditions is satisfied:











32




(a)

The Administrative Agent shall have received on or before the Closing Date the
following, each dated the Closing Date, in form and substance satisfactory to
the Administrative Agent and in sufficient copies for each Bank:

(i)

Counterparts of this Agreement, duly executed by each Borrower, each Bank and
the Administrative Agent.

(ii)

A certificate of the Secretary or Assistant Secretary (or analogous officer or
representative) of each Borrower certifying:

(A)

the names and true signatures of the officers of such Borrower authorized to
sign the Loan Documents to be executed and delivered by such Borrower;

(B)

that attached thereto are true and correct copies of: (1) the articles of
incorporation and by-laws of such Borrower, together with all amendments
thereto, as in effect on such date; (2) the resolutions of such Borrower’s board
of directors approving the execution, delivery and performance by such Borrower
of the Loan Documents to be executed and delivered by such Borrower; (3) all
documents evidencing other necessary corporate or other similar action, if any,
with respect to the execution, delivery and performance by such Borrower of the
Loan Documents to be executed and delivered by such Borrower; and (4) true and
correct copies of all Governmental Approvals referred to in clause (i) of the
definition of “Governmental Approval” required to be obtained by such Borrower
in connection with the execution, delivery and performance by such Borrower of
the Loan Documents to be executed and delivered by such Borrower; and

(C)

that the resolutions referred to in the foregoing clause (B)(2) have not been
modified, revoked or rescinded and are in full force and effect on such date.

(iii)

A certificate signed by the Treasurer or Assistant Treasurer of each Borrower,
certifying as to:

(A)

the Borrowing Limit of such Borrower as in effect on the Closing Date;

(B)

the delivery to each of the Banks, prior to the Closing Date, of true, correct
and complete copies (other than exhibits thereto) of all of the Disclosure
Documents; and

(C)

the absence of any material adverse change in the business, condition (financial
or otherwise), operations, properties or prospects of such Borrower since
December 31, 2009, except as disclosed in the Disclosure Documents.

(iv)

A certificate of a duly authorized officer of each Borrower stating that (i) the
representations and warranties of such Borrower contained in Section 6.01 are











33




correct, in all material respects, on and as of the Closing Date before and
after giving effect to any Advances to be made on such date and the application
of the proceeds thereof, and (ii) no event has occurred and is continuing with
respect to such Borrower which constitutes an Event of Default or Unmatured
Default in respect of such Borrower, or would result from such initial Advances
or the application of the proceeds thereof.

(v)

Such financial, business and other information regarding each Borrower and its
Subsidiaries, as any Bank shall have reasonably requested.

(vi)

Favorable opinions of:

(A)

Jeffrey C. Miller, Assistant General Counsel of NUSCO, in substantially the form
of Exhibit 5.01A hereto, and of such other counsel as relied upon therein; and
as to such other matters as any Bank may reasonably request; and

(B)

King & Spalding LLP, special New York counsel to the Administrative Agent, in
substantially the form of Exhibit 5.01B hereto and as to such other matters as
any Bank may reasonably request.

(b)

The Administrative Agent shall have received evidence satisfactory to it of the
termination of the commitments under the Existing Credit Agreement and the
payment of all obligations owing thereunder (except for any obligations that, by
their terms, survive the termination of such commitments).  

(c)

All fees and other amounts payable pursuant to Section 2.02 hereof or pursuant
to the Fee Letter shall have been paid (to the extent then due and payable).

(d)

The Administrative Agent shall have received such other approvals, opinions and
documents as the Majority Lenders, through the Administrative Agent, shall have
reasonably requested as to the legality, validity, binding effect or
enforceability of this Agreement or the financial condition, operations,
properties or prospects of each Borrower.

SECTION  5.02.

Conditions Precedent to All Advances.

The obligation of each Lender to make any Advance to any Borrower, including the
initial Advance to such Borrower, shall be subject to the conditions precedent
that, on the date of such Advance and after giving effect thereto:

(a)

the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing with respect to such Advance and the acceptance of the
proceeds of such Advance without prior correction by or on behalf of such
Borrower shall constitute a representation and warranty by such Borrower that on
the date of such Advance such statements are true):

(i)

the representations and warranties of such Borrower contained in Section 6.01 of
this Agreement (other than those set forth in Section 6.01(g) and the last
sentence of Section 6.01(f)) are correct, in all material respects, on and as of
the date of











34




such Advance, before and after giving effect to such Advance and to the
application of the proceeds therefrom, as though made on and as of such date;

(ii)

no Event of Default or Unmatured Default with respect to such Borrower has
occurred and is continuing on or as of the date of such Advance or would result
from such Advance or from the application of the proceeds thereof;

(iii)

the making of such Advance, when aggregated with all other Advances outstanding
to or requested by such Borrower would not cause such Borrower’s Borrower
Sublimit to be exceeded; and

(iv)

the making of such Advance, when aggregated with all other Advances outstanding
to or requested by such Borrower and all other outstanding short-term debt of
such Borrower would not exceed such Borrower’s Borrowing Limit then in effect;
and

(b)

such Borrower shall have furnished to the Administrative Agent such other
approvals, opinions or documents as any Lender may reasonably request through
the Administrative Agent as to the legality, validity, binding effect or
enforceability of any Loan Document.

SECTION  5.03.

Reliance on Certificates.

Each of the Lenders and the Administrative Agent shall be entitled to rely
conclusively upon the certificates delivered from time to time by officers of
each Borrower as to the names, incumbency, authority and signatures of the
respective persons named therein until such time as the Administrative Agent may
receive a replacement certificate, in form acceptable to the Administrative
Agent, from an officer of such Borrower identified to the Administrative Agent
as having authority to deliver such certificate, setting forth the names and
true signatures of the officers and other representatives of such Borrower
thereafter authorized to act on behalf of such Borrower and, in all cases, the
Lenders and the Administrative Agent may rely on the information set forth in
any such certificate.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

SECTION  6.01.

Representations and Warranties of the Borrowers.

Each Borrower represents and warrants with respect to itself as follows:

(a)

Such Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has the
requisite corporate power and authority to own its property and assets and to
carry on its business as now conducted and is qualified to do business in every
jurisdiction where, because of the nature of its business or property, such
qualification is required, except where the failure so to qualify would not have
a material adverse effect on the financial condition, properties, prospects or
operations of such Borrower.  Such Borrower has the corporate power to execute,
deliver and perform its obligations under the Loan Documents and to borrow
hereunder.











35




(b)

The execution, delivery and performance of the Loan Documents by such Borrower
are within such Borrower’s corporate powers, have been duly authorized by all
necessary corporate or other similar action, and do not and will not contravene
(i) such Borrower’s charter or by-laws or any law or legal restriction or (ii) 
any contractual restriction binding on or affecting such Borrower or its
properties.

(c)

Except as disclosed in such Borrower’s Disclosure Documents, such Borrower is
not in violation of any law or in default with respect to any judgment, writ,
injunction, decree, rule or regulation (including any of the foregoing relating
to environmental laws and regulations) of any court or governmental agency or
instrumentality where such violation or default would reasonably be expected to
have a material adverse effect on the financial condition, properties, prospects
or operations of such Borrower.

(d)

All Governmental Approvals referred to in clause (i) of the definition of
“Governmental Approval” have been duly obtained or made and are in full force
and effect, and all applicable periods of time for review, rehearing or appeal
with respect thereto have expired.  Such Borrower has obtained or made all
Governmental Approvals referred to in clause (ii) of the definition of
“Governmental Approvals”, and such Governmental Approvals are in full force and
effect, except (A) those which are not yet required but which are obtainable in
the ordinary course of business as and when required, (B) those the absence of
which would not materially adversely affect the financial condition, properties,
prospects or operations of such Borrower and (C) those which such Borrower is
diligently attempting in good faith to obtain, renew or extend, or the
requirement for which such Borrower is contesting in good faith by appropriate
proceedings or by other appropriate means, in each case described in the
foregoing clause (C), except as is disclosed in such Borrower’s Disclosure
Documents, such attempt or contest, and any delay resulting therefrom, is not
reasonably expected to have a material adverse effect on the financial
condition, properties, prospects or operations of such Borrower or to magnify to
any significant degree any such material adverse effect that would reasonably be
expected to result from the absence of such Governmental Approval.

(e)

The Loan Documents to which such Borrower is a party are legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms; subject to the qualification, however,
that the enforcement of the rights and remedies herein and therein is subject to
bankruptcy and other similar laws of general application affecting rights and
remedies of creditors and the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

(f)

The Financial Statements of such Borrower, copies of which have been provided to
the Administrative Agent and each of the Lenders, fairly present in all material
respects the financial condition and results of operations of such Borrower (in
the case of CL&P and PSNH on a consolidated basis) at and for the period ended
on the dates thereof, and have been prepared in accordance with generally
accepted accounting principles consistently applied.  Since December 31, 2009,
there has been no material adverse change in the consolidated (or in the case of
WMECO and Yankee, unconsolidated) financial condition, business, operations,
properties or prospects of such Borrower and its Subsidiaries, if any, taken as
a whole, except as disclosed in such Borrower’s Disclosure Documents.











36




(g)

There is no pending or known threatened litigation, investigation, action or
proceeding (including, without limitation, any action or proceeding relating to
any environmental protection laws or regulations) affecting such Borrower or its
properties before any court, governmental agency or arbitrator (i) which affects
or purports to affect the legality, validity or enforceability of any Loan
Document or (ii) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would materially adversely
affect the financial condition, properties, prospects or results of operations
of such Borrower, except, for purposes of this clause (ii) only, such as is
described in such Borrower’s Disclosure Documents.

(h)

No ERISA Plan Termination Event has occurred nor is reasonably expected to occur
with respect to any ERISA Plan or ERISA Multiemployer Plan which would
materially adversely affect the financial condition, properties, prospects or
operations of such Borrower taken as a whole, except as disclosed to the Lenders
and consented to by the Majority Lenders in writing. Since the date of the most
recent Schedule B (Actuarial Information) to the annual report of each such
ERISA Plan (Form 5500 Series), (i) there has been no material adverse change in
the funding status of the ERISA Plans referred to therein, and (ii) no
“prohibited transaction” (as defined in Section 4975 of the Internal Revenue
Code of 1986, as amended, and in ERISA) has occurred with respect thereto that,
singly or in the aggregate with all other “prohibited transactions” and, in the
case of each of clauses (i) and (ii), after giving effect to all likely
consequences thereof, would be reasonably expected to have a material adverse
effect on the financial condition, properties, prospects or operations of such
Borrower.  Neither such Borrower nor any of its ERISA Affiliates has incurred
nor reasonably expects to incur any material withdrawal liability under ERISA to
any ERISA Multiemployer Plan, except as disclosed to and consented by the
Majority Lenders in writing.

(i)

Such Borrower has good and marketable title (or, in the case of personal
property, valid title) or valid leasehold interests in its assets, except for
(i) minor defects in title that do not materially interfere with the ability of
such Borrower to conduct its business as now conducted and (ii) other defects
that, either individually or in the aggregate, do not materially adversely
affect the financial condition, properties, prospects or operations of such
Borrower.  All such assets and properties are free and clear of any Lien, other
than Liens permitted under Section 7.02(a) hereof.

(j)

All outstanding shares of capital stock having ordinary voting power for the
election of directors of such Borrower have been validly issued, are fully paid
and nonassessable and are owned beneficially by NU, free and clear of any Lien.
 

(k)

Such Borrower has filed all tax returns (Federal, state and local) required to
be filed and paid taxes shown thereon to be due, including interest and
penalties, or, to the extent such Borrower is contesting in good faith an
assertion of liability based on such returns, has provided adequate reserves in
accordance with generally accepted accounting principles for payment thereof.

(l)

No exhibit, schedule, report or other written information provided by or on
behalf of such Borrower or its agents to the Administrative Agent or the Banks
in connection with the negotiation, execution and closing of the Loan Documents
(including, without limitation, the Financial Statements and the Information
Memorandum (but excluding the projections contained











37




in the Information Memorandum)) knowingly contained when made any material
misstatement of fact or knowingly omitted to state any material fact necessary
to make the statements contained therein not misleading in light of the
circumstances under which they were made.  Except as has been disclosed to the
Administrative Agent and each Bank, the projections delivered concurrently with
the Information Memorandum were prepared in good faith on the basis of
assumptions reasonable as of the date of the Information Memorandum, it being
understood that such projections do not constitute a warranty or binding
assurance of future performance.  As of the date of this Agreement, except as
has been disclosed to the Administrative Agent and each Bank, nothing has come
to the attention of the responsible officers of such Borrower that would
indicate that any of such assumptions, to the extent material to such
projections, has ceased to be reasonable in light of subsequent developments or
events.

(m)

All proceeds of the Advances shall be used (i) for the general corporate
purposes of such Borrower, including to provide liquidity support for such
Borrower’s commercial paper, and (ii) to provide liquidity to the NU System
Money Pool.   No proceeds of any Advance will be used in violation of, or in any
manner that would result in a violation by any party hereto of, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System or any
successor regulations.  Such Borrower (A) is not an “investment company” within
the meaning ascribed to that term in the Investment Company Act of 1940 and (B)
is not engaged in the business of extending credit for the purpose of buying or
carrying margin stock.

(n)

Such Borrower has obtained the insurance specified in Section 7.01(c) hereof and
the same is in full force and effect.

(o)

(i) The assets, at a fair valuation, of such Borrower exceed its debts; (ii)
such Borrower has not incurred and does not intend to incur, and does not
believe that it will incur, debts beyond its ability to pay such debts as such
debts mature; and (iii) such Borrower will have sufficient capital with which to
conduct its business.  As used in this paragraph, “debt” means any liability on
a claim, and “claim” means (A) any right to payment from such person, whether or
not such a right is reduced to judgment against such person, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (B) any right to an equitable remedy
for breach of performance by such person if such breach gives rise to a payment
from such person, whether or not such right to an equitable remedy is reduced to
judgment against such person, whether fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.  The amount of unliquidated,
contingent, unmatured or disputed liabilities of any person at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

ARTICLE VII
COVENANTS

SECTION  7.01.

Affirmative Covenants of the Borrowers.

On and after the date hereof, so long as any obligation hereunder shall remain
unpaid or any Lender shall have any Commitment hereunder, each Borrower shall,
unless the Majority Lenders shall otherwise consent in writing:











38




(a)

Use of Proceeds.  Apply the proceeds of each Advance solely as specified in
Section 6.01(m) hereof.

(b)

Payment of Taxes, Etc.  Pay and discharge before the same shall become
delinquent, all taxes, assessments and governmental charges, royalties or levies
imposed upon it or upon its property except to the extent such Borrower is
contesting the same in good faith by appropriate proceedings and has set aside
adequate reserves in accordance with generally accepted accounting principles
for the payment thereof.

(c)

Maintenance of Insurance.  Maintain, or cause to be maintained, insurance
(including appropriate plans of self-insurance) covering such Borrower and its
properties, in effect at all times in such amounts and covering such risks as
may be required by law and, in addition, as is usually carried by companies
engaged in similar businesses and owning similar properties.

(d)

Preservation of Existence, Etc.  Except as permitted by Section 7.02(b) hereof,
preserve and maintain its existence, corporate or otherwise, material rights
(statutory and otherwise) and franchises except where the failure to maintain
and preserve such rights and franchises would not materially adversely affect
the financial condition, properties, prospects or operations of such Borrower.

(e)

Compliance with Laws, Etc.  Comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, including, without limitation, any such laws, rules,
regulations and orders issued by the Securities and Exchange Commission or
relating to zoning, environmental protection, use and disposal of Hazardous
Substances, land use, construction and building restrictions, ERISA and employee
safety and health matters relating to business operations, except to the extent
(i) that such Borrower is contesting the same in good faith by appropriate
proceedings or (ii) that any such non-compliance, and the enforcement or
correction thereof, would not materially adversely affect the financial
condition, properties, prospects or operations of such Borrower.

(f)

Inspection Rights.  At any time and from time to time upon reasonable notice,
permit the Administrative Agent and its agents and representatives to examine
and make copies of and abstracts from the records and books of account of, and
the properties of, such Borrower and to discuss the affairs, finances and
accounts of such Borrower (i) with such Borrower and its officers and directors
and (ii) with the consent of such Borrower (which consent shall not be
unreasonably withheld or delayed), with the accountants of such Borrower.

(g)

Keeping of Books.  Keep proper records and books of account, in which full and
correct entries shall be made of all financial transactions of such Borrower and
the assets and business of such Borrower, in accordance with generally accepted
accounting practices consistently applied.

(h)

Conduct of Business.  Except as permitted by Section 7.02(b), conduct its
primary business in substantially the same manner and in substantially the same
fields as such business is conducted on the date hereof.











39




(i)

Maintenance of Properties, Etc.  As to properties of the type described in
Section 6.01(i) hereof, maintain title of the quality described therein and
preserve, maintain, develop, and operate, in substantial conformity with all
laws, material contractual obligations and prudent practices prevailing in the
industry, all of its properties which are used or useful in the conduct of its
businesses in good working order and condition, ordinary wear and tear excepted,
except (A) as permitted by Section 7.02(b), (B) as disclosed in the Disclosure
Documents or otherwise in writing to the Administrative Agent and the Lenders on
or prior to the date hereof and (C) to the extent such non-conformity would not
materially adversely affect the financial condition, properties, prospects or
operations of such Borrower; provided, however, that such Borrower will not be
prevented from discontinuing the operation and maintenance of any such
properties if such discontinuance is, in the judgment of such Borrower,
desirable in the operation or maintenance of its business and would not
materially adversely affect the financial condition, properties, prospects or
operations of such Borrower.

(j)

Governmental Approvals.  Duly obtain, on or prior to such date as the same may
become legally required, and thereafter maintain in effect at all times, all
Governmental Approvals on its part to be obtained, except in the case of those
Governmental Approvals referred to in clause (ii) of the definition of
“Governmental Approvals”, (i) those the absence of which would not materially
adversely affect the financial condition, properties, prospects or operations of
such Borrower and (ii) those which such Borrower is diligently attempting in
good faith to obtain, renew or extend, or the requirement for which such
Borrower is contesting in good faith by appropriate proceedings or by other
appropriate means; provided, however, that the exception afforded by
clause (ii), above, shall be available only if and for so long as such attempt
or contest, and any delay resulting therefrom, does not have a material adverse
effect on the financial condition, properties, prospects or operations of such
Borrower and does not magnify to any significant degree any such material
adverse effect that would reasonably be expected to result from the absence of
such Governmental Approval.

(k)

Further Assurances.  Promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that any Lender
through the Administrative Agent may reasonably request in order to fully give
effect to the interests and properties purported to be covered by the Loan
Documents.

SECTION  7.02.

Negative Covenants of the Borrowers.

On and after the date hereof, and so long as any obligation hereunder shall
remain unpaid or any Lender shall have any Commitment hereunder, each Borrower
shall not, without the written consent of the Majority Lenders:

(a)

Liens, Etc.  Create, incur, assume or suffer to exist any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, except:

(i)

any Liens existing on the Closing Date;

(ii)

Liens created by the First Mortgage Indentures, so long as by the terms thereof
no “event of default” (howsoever designated) in respect of any bonds issued

40




thereunder will arise upon the occurrence of an Unmatured Default or Event of
Default hereunder;

(iii)

“Permitted Liens” or “Permitted Encumbrances” under the First Mortgage Indenture
to which such Borrower is a party, in each case, to the extent such Liens do not
secure Debt of such Borrower;

(iv)

any purchase money Lien or construction mortgage on assets hereafter acquired or
constructed by such Borrower and any Lien on any assets existing at the time of
acquisition thereof by such Borrower or created within 180 days from the date of
completion of such acquisition or construction; provided that such Lien shall at
all times be confined solely to the assets so acquired or constructed and any
additions thereto;

(v)

any existing Liens on assets now owned by such Borrower and Liens existing on
assets of a corporation or other going concern when it is merged into or with
such Borrower or when substantially all of its assets are acquired by such
Borrower; provided that such Liens shall at all times be confined solely to such
assets, or if such assets constitute a utility system, additions to or
substitutions for such assets;

(vi)

Liens resulting from legal proceedings being contested in good faith by
appropriate legal or administrative proceedings by such Borrower, and as to
which such Borrower, to the extent required by generally accepted accounting
principles applied on a consistent basis, shall have set aside on its books
adequate reserves;

(vii)

Liens created in favor of the other contracting party in connection with advance
or progress payments;

(viii)

any Liens in favor of any state of the United States or any political
subdivision of any such state, or any agency of any such state or political
subdivisions, or trustee acting on behalf of holders of obligations issued by
any of the foregoing or any financial institutions lending to or purchasing
obligations of any of the foregoing, which Lien is created or assumed for the
purpose of financing all or part of the cost of acquiring or constructing the
property subject thereto;

(ix)

Liens resulting from conditional sale agreements, capital leases or other title
retention agreements;

(x)

with respect to pollution control bond financings, Liens on funds, accounts and
other similar intangibles of such Borrower created or arising under the relevant
indenture, pledges of the related loan agreement with the relevant issuing
authority and pledges of such Borrower’s interest, if any, in any bonds issued
pursuant to such financings to a letter of credit bank or bond issuer or similar
credit enhancer;

(xi)

Liens granted on accounts receivable and Regulatory Assets in connection with
financing transactions, whether denominated as sales or borrowings;

(xii)

any other Liens incurred in the ordinary course of business otherwise than to
secure Debt; and




41




(xiii)

any extension, renewal or replacement of Liens permitted by clauses (i), (iii)
through (v) and (vii) through (xi); provided, however, that the principal amount
of Debt secured thereby shall not, at the time of such extension, renewal or
replacement, exceed the principal amount of Debt so secured and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced or to other
property of no greater value than the property which secured the Lien so
extended, renewed or replaced.

(b)

Mergers, Sales of Assets, Etc.  (i) Merge with or into or consolidate with or
into, any Person, or (ii) sell, transfer, convey, lease or otherwise dispose of
all or any substantial part of its assets, or permit its Subsidiaries to do so;
except for the following, and then only after receipt of all necessary corporate
and governmental or regulatory approvals and provided that, before and after
giving effect to any such merger, consolidation, sale, transfer, conveyance,
lease or other disposition, no Event of Default or Unmatured Default shall have
occurred and be continuing:

(i)

subsidiaries of such Borrower may merge with or consolidate into (x)
wholly-owned Subsidiaries of such Borrower so long as, in any such case, the
wholly-owned Subsidiary is the survivor and (y) such Borrower so long as such
Borrower is the survivor;

(ii)

such Borrower or any Subsidiary of such Borrower may merge with or consolidate
into a Person that is not an Affiliate of such Borrower so long as (1) such
Borrower or Subsidiary is the survivor of such merger or consolidation, (2) such
Borrower demonstrates pro forma compliance with the financial covenant set forth
in Section 7.03 hereof, and (3) such Borrower’s indicative senior unsecured
non-credit enhanced long-term debt ratings from S&P and Moody’s in contemplation
of such merger or consolidation, and such Borrower’s actual senior unsecured
non-credit enhanced long-term debt ratings from S&P and Moody’s following any
such merger or consolidation, remain at or above the levels established
immediately prior to the merger or consolidation;

(iii)

CL&P, WMECO and PSNH may sell, lease, transfer, convey or otherwise dispose of
transmission assets (1) to another Subsidiary of NU on such basis as permitted
by the appropriate regulatory authorities or (2) to any Person on such basis as
required by the appropriate regulatory authorities;

(iv)

Such Borrower may (1) sell, lease, transfer, convey or otherwise dispose of
assets of such Borrower to another Borrower or Borrowers and (2) may merge into
or with another Borrower or Borrowers; and

(v)

Such Borrower may sell its assets in the ordinary course of business on
customary terms and conditions, including any sale of accounts receivable on
reasonable commercial terms (including a commercially reasonably discount).  

For purposes of this subsection (b), any sale of assets by such Person (in one
or a series of transactions)  will  be deemed to be a “substantial part” of  its
assets if  (i) the book value of such











42




assets exceeds 15% of the total book value of the assets (net of Regulatory
Assets) of such Person, as reflected in the most recent financial statements of
such Person delivered to the Administrative Agent pursuant to Section 7.04
hereof (or, if no such financial statements have been delivered to the
Administrative Agent as of the relevant date of determination, the Financial
Statements of such Person), or (ii) the gross revenue associated with such
assets accounts for more than 15% of the total gross revenue of such Person for
the four proceeding fiscal quarters, as reflected in the most recent financial
statements of such Person delivered to the Administrative Agent pursuant to
Section 7.04 hereof (or, if no such financial statements have been delivered to
the Administrative Agent as of the relevant date of determination, the Financial
Statements of such Person).  Notwithstanding anything to the contrary in this
Section 7.02(b), each Borrower agrees that it shall not, except in accordance
with one or more restructuring plans approved by the appropriate regulatory
authorities, sell, transfer or otherwise dispose of (by lease or otherwise, and
whether in one or a series of related transactions) any portion of its
generation, transmission or distribution assets in excess of 15% of the net
utility plant assets of such Borrower, in each case as determined on a
cumulative basis from the date of this Agreement through the Termination Date by
reference to the published balance sheets of such Borrower.

(c)

Compliance with ERISA.  (i)  Terminate, or permit any ERISA Affiliate thereof to
terminate, any ERISA Plan so as to result in any liability of such Borrower to
the PBGC in an amount greater than $1,000,000, or (ii) permit to exist any
occurrence of any Reportable Event (as defined in Title IV of ERISA) which,
alone or together with any other Reportable Event with respect to the same or
another ERISA Plan, has a reasonable possibility of resulting in liability of
such Borrower to the PBGC in an aggregate amount exceeding $1,000,000, or any
other event or condition which presents a material risk of such a termination by
the PBGC of any ERISA Plan or has a reasonable possibility of resulting in a
liability of such Borrower to the PBGC or an ERISA Multiemployer Plan in an
aggregate amount exceeding $1,000,000.

(d)

Transactions with Affiliates.  Engage in any transaction with any Affiliate on
terms no less favorable to such Borrower than if the transaction had been
negotiated in good faith on an arms-length basis with a non-Affiliate and on
commercially reasonable terms or pursuant to a binding agreement in effect on
the date hereof

(e)

Interests in Nuclear Plants.  Acquire any nuclear plant or any interest therein
not held on the date hereof, other than so-called “power entitlements” acquired
for use in the ordinary course of business.

SECTION  7.03.

Financial Covenant of the Borrowers.

So long as any obligation hereunder shall remain unpaid or any Lender shall have
any Commitment hereunder, each Borrower shall, unless the Majority Lenders shall
otherwise consent in writing, maintain a ratio of Consolidated Debt to Total
Capitalization of no more than 0.65:1.00, as of the end of each Fiscal Quarter.

SECTION  7.04.

Reporting Obligations of the Borrowers.

So long as any obligation hereunder shall remain unpaid or any Lender shall have
any Commitment  hereunder, each  Borrower  shall,  unless   the  Majority
 Lenders   shall  otherwise











43




consent in writing, furnish or cause to be furnished to the Administrative Agent
in sufficient copies for each Lender, the following:

(a)

as soon as possible and in any event within ten days after the occurrence of
each Event of Default or Unmatured Default with respect to such Borrower
continuing on the date of such statement, a statement of the chief financial
officer, treasurer or assistant treasurer of such Borrower setting forth details
of such Event of Default or Unmatured Default and the action which such Borrower
proposes to take with respect thereto;

(b)

(i) as soon as available, and in any event within fifty (50) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of such Borrower,
a copy of such Borrower’s Quarterly Report on Form 10-Q (if such Borrower is
required to file such report with the U.S. Securities and Exchange Commission
pursuant to Section 13 or 15 of the U.S. Securities Exchange Act of 1934, as
amended) submitted to the Securities and Exchange Commission with respect to
such quarter, and, with respect to Yankee, and any other Borrower that ceases to
be required to submit such report, consolidated balance sheets of Yankee and
such Borrower as of the end of such Fiscal Quarter and consolidated statements
of income and retained earnings and of cash flows of Yankee and such Borrower
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, all in reasonable detail and duly certified
(subject to year-end audit adjustments) by the chief financial officer,
treasurer, assistant treasurer or comptroller of Yankee and such Borrower as
having been prepared in accordance with generally accepted accounting principles
consistent  with  those  applied  in  the  preparation  of  the  Financial
Statements;  and

(ii)

concurrently with the delivery of the financial statements described in the
foregoing clause (i), a certificate of the chief financial officer, treasurer,
assistant treasurer or comptroller of such Borrower:

(A)

to the effect that such financial statements were prepared in accordance with
generally accepted accounting principles consistent with those applied in the
preparation of the Financial Statements,

(B)

stating that no Event of Default or Unmatured Default with respect to such
Borrower has occurred and is continuing or, if an Event of Default or Unmatured
Default with respect to such Borrower has occurred and is continuing, describing
the nature thereof and the action which such Borrower proposes to take with
respect thereto, and

(C)

demonstrating such Borrower’s compliance with the covenants set forth in Section
7.03 hereof, for and as of the end of such Fiscal Quarter, in each case such
demonstrations to be in form satisfactory to the Administrative Agent and to set
forth in reasonable detail the computations used in determining such compliance;

(c)

(i)  as soon as available, and in any event within 105 days after the end of
each Fiscal Year of such Borrower, a copy of such Borrower’s report on Form 10-K
(if such Borrower is required  to  file  such  report  with  the  U.S.
Securities and  Exchange Commission











44




pursuant to Sections 13 or 15 of the U.S. Securities Exchange Act of 1934, as
amended) submitted to the Securities and Exchange Commission with respect to
such Fiscal Year, and, with respect to Yankee, and any other Borrower that
ceases to be required to submit such report, a copy of the annual audit reports
for such year for Yankee and such Borrower, including therein consolidated
balance sheets of Yankee and such Borrower as of the end of such Fiscal Year and
consolidated statements of income and retained earnings and of cash flows of
Yankee and such Borrower for such Fiscal Year, all in reasonable detail and
certified by a nationally-recognized independent public accountant; and

(ii)

concurrently with the delivery of the financial statements described in the
foregoing clause (i), a certificate of the chief financial officer, treasurer,
assistant treasurer or comptroller of such Borrower:

(1)

to the effect that such financial statements were prepared in accordance with
generally accepted accounting principles consistent with those applied in the
preparation of the Financial Statements, and

(2)

stating that no Event of Default or Unmatured Default with respect to such
Borrower has occurred and is continuing, or if an Event of Default or Unmatured
Default with respect to such Borrower has occurred and is continuing, describing
the nature thereof and the action which such Borrower proposes to take with
respect thereto, and

(3)

demonstrating such Borrower’s compliance with the covenant set forth in
Section 7.03 hereof, for and as of the end of such Fiscal Year, in each case
such demonstration to be in form satisfactory to the Administrative Agent and to
set forth in reasonable detail the computations used in determining such
compliance;

(d)

upon the reasonable request of the Administrative Agent, but not more than once
per Fiscal Quarter, copies of any or all filings or registrations with, or
notices or reports to, any regulatory authority;

(e)

as soon as possible and in any event (A) within 30 days after the Chief
Financial Officer, Treasurer or any Assistant Treasurer of such Borrower knows
or has reason to know that any ERISA Plan Termination Event described in clause
(i) of the definition of “ERISA Plan Termination Event” with respect to any
ERISA Plan or ERISA Multiemployer Plan has occurred and (B) within 10 days after
such Borrower knows or has reason to know that any other ERISA Plan Termination
Event with respect to any ERISA Plan or ERISA Multiemployer Plan has occurred, a
statement of the Chief Financial Officer, Treasurer or Assistant Treasurer of
such Borrower describing such ERISA Plan Termination Event and the action, if
any, which such Borrower proposes to take with respect thereto;

(f)

promptly after receipt thereof by such Borrower or any of its ERISA Affiliates
from the PBGC, copies of each notice received by such Borrower or any such ERISA
Affiliate of the PBGC’s intention to terminate any ERISA Plan or ERISA
Multiemployer Plan or to have a trustee appointed to administer any ERISA Plan
or ERISA Multiemployer Plan;











45




(g)

promptly after receipt thereof by such Borrower or any of its ERISA Affiliates
from an ERISA Multiemployer Plan sponsor, a copy of each notice received by such
Borrower or any of its ERISA Affiliates concerning the imposition or amount of
withdrawal liability in an aggregate principal amount of at least $10,000,000
pursuant to Section 4202 of ERISA in respect of which such Borrower may be
liable;

(h)

promptly after such Borrower becomes aware of the commencement thereof, notice
of all actions, suits, proceedings or other events of the type described in
Section 6.01(g) hereof (including, without limitation, any action or proceeding
relating to any environmental protection laws or regulations);

(i)

promptly after the filing thereof, copies of each prospectus (excluding any
prospectus contained in any Form S-8) and Current Report on Form 8-K, if any,
which such Borrower files with the Securities and Exchange Commission or any
successor governmental authority;

(j)

promptly after any change in the Borrowing Limit of such Borrower, notice of the
new Borrowing Limit applicable to such Borrower; and

(k)

promptly after requested, such other information respecting the financial
condition, operations, properties or prospects of such Borrower or its
Subsidiaries as the Administrative Agent, or the Majority Lenders through the
Administrative Agent, may from time to time reasonably request in writing.

ARTICLE VIII
DEFAULTS

SECTION  8.01.

Events of Default.

The following events shall each constitute an “Event of Default” with respect to
a Borrower:

(a)

Such Borrower shall fail to pay any principal of any Advance when due or shall
fail to pay any interest thereon or fees or other amounts payable under the Loan
Documents within two days after the same becomes due; or

(b)

Any representation or warranty made by such Borrower (or any of its officers or
agents) in any Loan Document, any certificate or other writing delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made; or

(c)

Such Borrower shall fail to perform or observe any term or covenant on its part
to be performed or observed contained in Section 7.01(d), Section 7.02,
Section 7.03 or Section 7.04(a) hereof; or

(d)

Such Borrower shall fail to perform or observe any other term or covenant on its
part to be performed or observed contained in any Loan Document and any such
failure shall remain unremedied for a period of 30  days after the earlier of
 (i)  written notice of such  failure











46




having been given to such Borrower by the Administrative Agent or (ii) such
Borrower having obtained actual knowledge of such failure; or

(e)

Such Borrower shall fail to pay any of its Debt when due (including any interest
or premium thereon but excluding Debt outstanding hereunder and excluding other
Debt aggregating in no event more than $50,000,000 in principal amount at any
one time) whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise, and such failure shall continue after the applicable grace
period, if any, specified in any agreement or instrument relating to such Debt;
or any other default under any agreement or instrument relating to any such
Debt, or any other event, shall occur and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such default or event is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment or as a result of such Borrower’s exercise of a prepayment option)
prior to the stated maturity thereof; or

(f)

Such Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make
an assignment for the benefit of creditors; or any proceeding shall be
instituted by or against such Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of its debts under any law
relating to bankruptcy, insolvency, or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of a proceeding instituted against such Borrower such
Borrower shall consent thereto or such proceeding shall remain undismissed or
unstayed for a period of 90 days or any of the actions sought in such proceeding
(including without limitation the entry of an order for relief against such
Borrower or the appointment of a receiver, trustee, custodian or other similar
official for such Borrower or any of its property) shall occur; or such Borrower
shall take any corporate or other action to authorize any of the actions set
forth above in this subsection (f); or

(g)

Any judgments or orders for the payment of money in excess of $50,000,000 (or
aggregating more than $50,000,000 at any one time) shall be rendered against
such Borrower or its properties, and either (A) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order and shall not
have been stayed or (B) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(h)

Any material provision of any Loan Document to which such Borrower is a party
shall at any time for any reason cease to be valid and binding on such Borrower,
or shall be determined to be invalid or unenforceable by any court, governmental
agency or authority having jurisdiction over such Borrower, or such Borrower
shall deny that it has any further liability or obligation under any Loan
Document; or

(i)

NU shall cease to beneficially own, free and clear of any Liens, at least 85% of
all outstanding shares of capital stock having ordinary voting power for the
election of directors of such Borrower; or











47




(j)

A Change of Control shall have occurred.

SECTION  8.02.

Remedies Upon Events of Default.

Upon the occurrence and during the continuance of any Event of Default with
respect to a Borrower, the Administrative Agent shall at the request, or may
with the consent, of the Lenders entitled to make such request, upon notice to
such Borrower (i) declare the obligation of each Lender to make Advances to such
Borrower to be terminated, whereupon such obligation of each Lender shall
forthwith terminate, provided, that any such request or consent pursuant to this
clause (i) shall be made solely by Lenders having Percentages in the aggregate
in excess of 50%; and (ii) declare the Advances made to such Borrower, all
interest thereon and all other amounts payable by such Borrower under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon such Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower,
provided, that any such request or consent pursuant to this clause (ii) shall be
made solely by the Lenders holding in excess of 50% of the then aggregate unpaid
principal amount of the Advances owing by such Borrower, provided, that if such
Event of Default is an Event of Default pursuant to subsection (f) of Section
8.01, then (A) the obligation of each Lender to make Advances to such Borrower
shall automatically be terminated and (B) the Advances made to such Borrower,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower.

ARTICLE IX
THE AGENT

SECTION  9.01.

Authorization and Action.

Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection thereof), the Administrative Agent shall not be
required to exercise any discretion or take any action, but  shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to the Loan
Documents or applicable law.  The Administrative Agent agrees to deliver
promptly to each Lender notice of each notice given to it by a Borrower pursuant
to the terms of this Agreement.

SECTION  9.02.

Administrative Agent’s Reliance, Etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with any Loan Document, except for its or their own
gross negligence or willful misconduct.  











48




Without limitation of the generality of the foregoing, the Administrative Agent:
 (i) may treat each Lender party hereto as a “Lender” hereunder and for all
purposes hereof until the Administrative Agent receives and accepts an
Assignment and Assumption entered into by such Lender, as assignor, and an
assignee, as provided in Section 10.07; (ii) may consult with legal counsel
(including counsel for the Borrower(s)), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for the Information
Memorandum or any other statements, warranties or representations made in or in
connection with any Loan Document; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of any Loan Document on the part of any Borrower to be performed or
observed, or to inspect any property (including the books and records) of any
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.

SECTION  9.03.

Citibank and Affiliates.

With respect to its Commitment and the Advances made by it, Citibank shall have
the same rights and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Citibank in its individual capacity.  Citibank and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, any Borrower, any of their respective
Subsidiaries and any Person who may do business with or own securities of any
Borrower or any such Subsidiary, all as if Citibank were not the Administrative
Agent and without any duty to account therefor to the Lenders.

SECTION  9.04.

Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the Information
Memorandum and the Financial Statements and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

SECTION  9.05.

Indemnification.

The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers), ratably according to their respective Commitments
(or, if the Commitments have been terminated, ratably according to the
respective principal amounts of the Advances then











49




held by each of them (provided, that if any Commitments or Advances are held by
any Borrower or Affiliates thereof, any ratable apportionment hereunder shall
exclude their respective Commitments hereunder or the principal amount of the
Advances held by such Borrower(s) or Affiliates)), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in its
capacity as such in any way relating to or arising out of any Loan Document or
any action taken or omitted by the Administrative Agent in its capacity as such
under any Loan Document, provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for such Lender’s ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Loan Documents to the extent that the Administrative
Agent is entitled to reimbursement for such expenses pursuant to Section 10.04
but is not reimbursed for such expenses by the Borrowers.

SECTION  9.06.

Successor Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrowers, with any such resignation to become effective
only upon the appointment of a successor Administrative Agent pursuant to this
Section.  Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent, which shall be a Lender or another
commercial bank or trust company reasonably acceptable to the Borrowers
organized or licensed under the laws of the United States, or of any State
thereof.  If no successor Administrative Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be Lender or shall be another
commercial bank or trust company organized or licensed under the laws of the
United States or of any State thereof reasonably acceptable to the Borrowers.
 In addition to the foregoing right of the Administrative Agent to resign, the
Majority Lenders may remove the Administrative Agent at any time, with or
without cause, concurrently with the appointment by the Majority Lenders of a
successor Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents.











50




ARTICLE X
MISCELLANEOUS

SECTION  10.01

 Amendments, Etc.

No amendment or waiver of any provision of any Loan Document, nor consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders, but subject
to Section 10.14, do any of the following:  (a) waive, modify or eliminate any
of the conditions specified in Article V, (b) other than as contemplated by
Section 2.03(b), increase the Commitment of any Lender hereunder or increase the
Commitments of the Lenders that may be maintained hereunder or increase any
Borrower Sublimit or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Advances, any Applicable Margin
or any fees or other amounts payable hereunder (other than fees payable to the
Administrative Agent pursuant to Section 2.02(b) hereof), (d) other than as
contemplated by Section 2.04, postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
under the Loan Documents (other than fees payable to the Administrative Agent
pursuant to Section 2.02(b) hereof), (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders which shall be required for the Lenders or any of them to take
any action under the Loan Documents, (f) amend any Loan Document in a manner
intended to prefer one or more Lenders over any other Lenders, (g) amend this
Section or the definition of “Majority Lenders”, or (h) amend Section 10.14;
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent, in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent under any Loan Document; and provided further that this Agreement may be
amended and restated without the consent of any Lender or the Administrative
Agent if, upon giving effect to such amendment and restatement, such Lender or
the Administrative Agent, as the case may be, shall no longer be a party to this
Agreement (as so amended and restated) or have any Commitment or other
obligation hereunder and shall have been paid in full all amounts payable
hereunder to such Lender or the Administrative Agent, as the case may be.

SECTION 10.02

 Notices, Etc.

Except as otherwise expressly provided herein, all notices and other
communications provided for under the Loan Documents shall be in writing
(including facsimile communication) and mailed, sent by facsimile or hand
delivered:

(i)

if to any Borrower, to it in care of NUSCO at 56 Prospect Street, Hartford, CT
06103, Attention: Assistant Treasurer - Finance, facsimile number: (860)
728-4585, confirm number: (860) 728-4632, email: webersb@nu.com;

(ii)

if to any Bank, at its Domestic Lending Office specified opposite its name on
Schedule I hereto;











51




(iii)

if to any Lender other than a Bank, at its Domestic Lending Office specified in
the Assignment and Assumption pursuant to which it became a Lender; and

(iv)

if to the Administrative Agent, at its address at 1615 Brett Road, Ops III, New
Castle, DE 19720, attention Charles Huester, email charles.huester@citi.com,
phone: 302-323-3188, fax: 212-994-0961.

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.  All such notices and communications
shall, when mailed, sent by facsimile or hand delivered, be effective five days
after when deposited in the mails, or when sent by facsimile, or when delivered,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III, IV or IX shall not be effective until received by
the Administrative Agent.  With respect to any telephone notice given or
received by the Administrative Agent pursuant to Section 3.03 hereof, the
records of the Administrative Agent shall be conclusive for all purposes.

SECTION  10.03

No Waiver of Remedies.

No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION  10.04

Costs, Expenses and Indemnification.

(a)

The Borrowers agree to pay when due, in accordance with the terms hereof: (i)
all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of the Loan Documents, the
administration of the Loan Documents, and any proposed modification, amendment,
or consent relating thereto (including, in each case, the reasonable fees and
expenses of counsel to the Administrative Agent) and (ii) all costs and expenses
of the Administrative Agent and each Lender (including all fees and expenses of
counsel) in connection with the enforcement, whether through negotiations, legal
proceedings or otherwise, of the Loan Documents.

(b)

The Borrowers hereby agree to indemnify and hold each Person identified on the
cover page of this Agreement as a “Joint Lead Arranger”, the “Co-Syndication
Agent”, a “Documentation Agent” and the Administrative Agent and each Lender,
and its officers, directors, employees, professional advisors and affiliates
(each, an “Indemnified Person”) harmless from and against any and all claims,
damages, losses, liabilities, costs or expenses (including settlement costs and
reasonable attorney’s fees and expenses, whether or not such Indemnified Person
is named as a party to any proceeding or investigation or is otherwise subjected
to judicial or legal process arising from any such proceeding or investigation
and whether or not such proceeding or investigation is brought by the Borrowers
or any of their Affiliates or any of their respective directors, securityholders
or creditors, an Indemnified Person or any other Person) which any of them may
incur or which may be claimed against any of them











52




by any person or entity (except to the extent such claims, damages, losses,
liabilities, costs or expenses arise from the gross negligence or willful
misconduct of the Indemnified Person):

(i)

by reason of or in connection with the execution, delivery or performance of the
Loan Documents or any transaction contemplated thereby, or the use by any
Borrower of the proceeds of any Advance;

(ii)

in connection with or resulting from the utilization, storage, disposal,
treatment, generation, transportation, release or ownership of any Hazardous
Substance (A) at, upon or under any property of any of the Borrowers or any of
their respective Affiliates or (B) by or on behalf of any of the Borrowers or
any of their respective Affiliates at any time and in any place; or

(iii)

in connection with any documentary taxes, assessments or charges made by any
governmental authority by reason of the execution and delivery of the Loan
Documents.

(c)

The Borrowers’ obligations under this Section shall survive the assignment by
any Lender pursuant to Section 10.07 hereof and shall survive as well the
repayment of all amounts owing to the Lenders under the Loan Documents and the
termination of the Commitments.  If and to the extent that the obligations of
the Borrowers under this Section are unenforceable for any reason, the Borrowers
agree to make the maximum contribution to the payment and satisfaction thereof
which is permissible under applicable law.

(d)

The Borrowers’ obligations under this Section are in addition to and shall not
be deemed to supersede their indemnification and similar obligations set forth
in that certain Commitment Letter, dated August 23, 2010, among the Borrowers,
Citigroup Global Markets Inc., Barclays, JPMorgan Chase, J.P. Morgan Securities
Inc. and Union Bank.

(e)

Each Borrower shall be liable for its pro rata share of any payment to be made
by the Borrowers under this Section, such pro rata share to be determined on the
basis of such Borrower’s Fraction; provided, however, that if and to the extent
that any such liabilities are reasonably determined by the Borrowers (subject to
the approval of the Administrative Agent which approval shall not be
unreasonably withheld) to be directly attributable to a specific Borrower, only
such Borrower shall be liable for such payments.

SECTION  10.05

Right of Set-off.

(a)

Upon (i) the occurrence and during the continuance of any Event of Default with
respect to any Borrower, and (ii) the making of the request or the granting of
the consent specified by Section 8.02 to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 8.02,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of such Borrower against any and all of the obligations of such Borrower
now or hereafter existing under the Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  











53




Each Lender agrees promptly to notify such Borrower after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Lender may
have.

(b)

Each Borrower agrees that it shall have no right of off-set, deduction or
counterclaim in respect of its obligations under the Loan Documents, and that
the obligations of the Lenders hereunder are several and not joint.  Nothing
contained herein shall constitute a relinquishment or waiver of such Borrower’s
rights to any independent claim that such Borrower may have against the
Administrative Agent or any Lender, but no Lender shall be liable for the
conduct of the Administrative Agent or any other Lender, and the Administrative
Agent shall not be liable for the conduct of any Lender.

SECTION  10.06

Effectiveness.

This Agreement shall become effective when it shall have been executed by each
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Bank that such Bank has executed it.  No person
designated as a “Joint Lead Arranger”, a “Documentation Agent” or the
“Syndication Agent” on the cover page of this Agreement shall have any duties
under this Agreement.

SECTION  10.07

Assignments and Participation.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) below, (ii) by way of participation in accordance with the
provisions of subsection (d) below or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) below (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) below and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances at the time owing to it); provided
that (i) such Lender provides notice thereof to the Borrowers within at least 10
Business Days prior to such assignment (but the failure to provide such notice
shall not affect the validity of such assignment), (ii) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Advances at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the











54




Commitment (which for this purpose includes Advances outstanding thereunder) or,
if the applicable Commitment is not then in effect, the principal outstanding
balance of the Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed), (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Advance or the Commitment assigned, (iv) any assignment of a Commitment
must be approved by the Administrative Agent unless the Person that is the
proposed assignee is itself a Lender with a Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee) and (v) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500.  Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) below, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.03 and 4.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) below.

(c)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its addresses referred to in Section 10.02 a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)

Any Lender may at any time, without the consent of the Borrowers or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Advances owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties  hereto  for the performance  of  such 
obligations  and   (iii)  the











55




Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Section 10.01(a)-(g) that affects such Participant.  Subject to
subsection (e) below, the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 4.03 and 4.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.05 as though it were a Lender,
provided such Participant agrees to be subject to Section 4.04 as though it were
a Lender.

(e)

A Participant shall not be entitled to receive any greater payment under
Sections 4.03 and 4.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with each Borrower’s prior
written consent.  A Participant that is not incorporated under the laws of the
United States of America or any state thereof shall not be entitled to the
benefits of Section 4.05 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 4.05(e) as though it were a Lender.  

(f)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g)

If (i) any Lender shall have delivered a notice to the Administrative Agent
described in Section 4.03(a), (b), (c) or (f) hereof, (ii) any Lender shall have
become a Defaulting Lender or (iii) a Bankruptcy Event shall have occurred with
respect to the Parent of a Lender, the Borrowers may demand that such Lender
assign, in accordance with Section 10.07 hereof, to one or more assignees (with
the consent of such assignees(s)) designated by either the Borrowers or the
Administrative Agent (and reasonably acceptable to the other), all (but not less
than all) of such Lender’s Commitment, Advances, participation and other rights
and obligations under the Loan Documents; provided that any such demand by the
Borrowers during the continuance of an Event of Default or an Unmatured Default
shall be ineffective without the consent of the Majority Lenders.  If, within 30
days following any such demand by the Borrowers, such Lender shall fail to
tender such assignment on terms reasonably satisfactory to such Lender or the
Borrowers and the Administrative Agent shall have failed to designate any such
assignee, then such demand by the Borrowers shall become ineffective, it being
understood for purposes of this provision that such assignment shall be
conclusively deemed to be on terms reasonably satisfactory to such Lender, and
such Lender shall be compelled to tender such assignment forthwith, if (i) such
assignee (A) shall agree to such assignment in substantially the form of the
Assignment and Assumption and (B) shall tender payment to such Lender in an
amount equal to the full outstanding dollar amount accrued in favor of such
Lender hereunder (as computed in











56




accordance with the records of the Administrative Agent) and (ii) in the event
the Borrowers demanded such assignment, the Borrowers shall tender payment to
the Administrative Agent of the processing and recording fee specified in
Section 10.07(b) for such assignment.

SECTION  10.08

Confidentiality.

In connection with the negotiation and administration of the Loan Documents, the
Borrowers have furnished or caused to have furnished and will from time to time
furnish or cause to be furnished to the Administrative Agent and the Lenders
(each, a “Recipient”) written information which when delivered to the Recipient
will be deemed to be confidential (such information, other than any such
information which (i) was publicly available, or otherwise known to the
Recipient, at the time of disclosure, (ii) subsequently becomes publicly
available other than through any act or omission by the Recipient or
(iii) otherwise subsequently becomes known to the Recipient other than through a
Person whom the Recipient knows to be acting in violation of his or its
obligations to the Borrowers, being hereinafter referred to as “Confidential
Information”).  The Recipient will not knowingly disclose any such Confidential
Information to any third party (other than to those persons who have a
confidential relationship with the Recipient), and will take all reasonable
steps to restrict access to such information in a manner designed to maintain
the confidential nature of such information, in each case until such time as the
same ceases to be Confidential Information or as the Borrowers may otherwise
instruct.  It is understood, however, that the foregoing will not restrict the
Recipient’s ability to freely exchange such Confidential Information with
prospective participants in or assignees of the Recipient’s position herein, but
the Recipient’s ability to so exchange Confidential Information shall be
conditioned upon any such prospective participant’s entering into an
understanding as to confidentiality similar to this provision.  It is further
understood that the foregoing will not prohibit the disclosure of any or all
Confidential Information if and to the extent that such disclosure may be
required (i) by a regulatory agency or otherwise in connection with an
examination of the Recipient’s records by appropriate authorities, (ii) pursuant
to court order, subpoena or other legal process or (iii) otherwise, as required
by law; in the event of any required disclosure under clause (ii) or (iii),
above, the Recipient agrees to use reasonable efforts to inform the Borrowers as
promptly as practicable unless the Lender is prohibited from doing so by court
order, subpoena or other legal process.

Notwithstanding the foregoing, each party hereto (and each officer, director,
employee, representative, agent and advisor of each party hereto) may disclose
to any and all persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated by the Loan Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such person relating to such “tax treatment” and “tax structure”.
 The foregoing is intended to comply with the presumption set forth in Treasury
Regulation Section 1.6011-4(b)(3)(iii) and should be interpreted in a manner
consistent with such regulation.  

SECTION  10.09

Electronic Communications.

(a)

Each Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant  to  Section  7.04  (collectively,  the “
Communications ”),  by  transmitting  the











57




Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or faxing the
Communications to 212-994-0961.  In addition, each Borrower agrees to continue
to provide the Communications to the Administrative Agent in the manner
otherwise specified in this Agreement, but only to the extent requested by the
Administrative Agent.

(b)

Each Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”).  Each Borrower acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

(c)

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.











58




(e)

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION  10.10

Waiver of Jury Trial.

Each of the Borrowers, the Administrative Agent and the Lenders hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to the Loan Documents, or any other
instrument or document delivered hereunder or thereunder.

SECTION  10.11

Governing Law.

The Loan Documents shall be governed by, and construed in accordance with, the
laws of the State of New York.  Each of the Borrowers, the Lenders and the
Administrative Agent:  (i) irrevocably submits to the jurisdiction of any New
York State Court or Federal court sitting in New York City in any action arising
out of or relating to the Loan Documents, (ii) agrees that all claims in such
action may be decided in such court, (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum and (iv) consents to the
service of process by mail.  A final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions. Nothing herein shall
affect the right of any party to serve legal process in any manner permitted by
law or affect its right to bring any action in any other court.

SECTION  10.12

Relation of the Parties; No Beneficiary or Fiduciary Duty.

No term, provision or requirement, whether express or implied, of any Loan
Document, or actions taken or to be taken by any party thereunder, shall be
construed to create a partnership, association, or joint venture between such
parties or any of them.  No term or provision of any Loan Document shall be
construed to confer a benefit upon, or grant a right or privilege to, any Person
other than the parties hereto.  The Borrowers agree that the Credit Parties do
not have any fiduciary, advisory or agency relationship with the Borrowers and
are not advising the Borrowers as to any legal, accounting, regulatory or tax
matters as a result of the transactions contemplated by this Agreement, and the
Borrowers waive, to the fullest extent permitted by law, any claims the
Borrowers may have against the Credit Parties for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that the Credit Parties will have no
liability (whether direct or indirect) to the Borrowers in respect of such a
fiduciary duty claim or to any Person asserting a fiduciary duty claim on the
Borrowers’ behalf, including the Borrowers’ equity holders, employees or
creditors.

SECTION  10.13

Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.











59




SECTION  10.14

Defaulting Lenders.

 Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)

Facility Fees shall cease to accrue pursuant to Section 2.02(a) during such
period on the Available Commitment of such Defaulting Lender, and the Borrowers
shall not be required to pay such fees to the Administrative Agent for the
account of such Defaulting Lender; and

(ii)

the Commitment and Advances of such Defaulting Lender shall not be included in
determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.01); provided, that this clause (ii) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification pursuant to clauses (a) through (h) of Section 10.01.

Nothing in this Section 10.14 shall constitute a waiver or release of any claim
of any party hereunder with respect to any failure to perform hereunder by any
Defaulting Lender.

SECTION  10.15

USA Patriot Act.

Each of the Lenders hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law as of October 26, 2001)) (as amended, restated, modified or otherwise
supplemented from time to time, the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

SECTION  10.16

Waiver of Notice of Termination of Existing Credit Agreement.

Each of the Lenders party hereto that is party to the Existing Credit Agreement,
in its capacity as a “Lender” under the Existing Credit Agreement, hereby waives
as of the date hereof the notice requirement under Section 2.03(a) of the
Existing Credit Agreement for three Business Days prior notification of
termination of the commitments thereunder.  




 [SIGNATURE PAGES TO FOLLOW]











S-1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

THE CONNECTICUT LIGHT AND POWER COMPANY, as a Borrower










By  /S/ RANDY A. SHOOP_

Name: Randy A. Shoop

Title:   Vice President and Treasurer




WESTERN MASSACHUSETTS ELECTRIC COMPANY, as a Borrower










By  /S/ RANDY A. SHOOP_

Name: Randy A. Shoop

Title:   Vice President and Treasurer




YANKEE GAS SERVICES COMPANY, as a Borrower










By  /S/ RANDY A. SHOOP _

Name: Randy A. Shoop

Title:   Vice President and Treasurer




PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE, as a Borrower










By  /S/ RANDY A. SHOOP _

Name: Randy A. Shoop

Title:   Vice President and Treasurer








Signature Page to OpCo Credit Agreement




S-2




CITIBANK, N.A., as Administrative Agent and as a Bank










By /S/ MAUREEN P. MARONEY

Name:  Maureen P. Maroney

Title:    Authorized Signatory








Signature Page to OpCo Credit Agreement




S-3




BARCLAYS BANK PLC, as a Bank










By /S/ ALICIA BORYS

Name:  Alicia Borys

Title:    Assistant Vice President








Signature Page to OpCo Credit Agreement




S-4




JPMORGAN CHASE BANK, N.A., as a Bank










By  /S/ JUAN J. JAVELLANA

      Name:  Juan J. Javellana

      Title:     Vice President











Signature Page to OpCo Credit Agreement




S-5




UNION BANK, N.A., as a Bank










By  /S/ JEFFREY P. FESENMAIER

Name:   Jeffrey P Fesenmaier

Title:     Vice President








Signature Page to OpCo Credit Agreement




S-6




BANK OF AMERICA, N.A., as a Bank










By /S/ JACOB DOWDEN

Name:  Jacob Dowden

Title:    Senior Vice President





Signature Page to OpCo Credit Agreement




S-7




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank










By /S/ KEITH LUETTEL

Name:  Keith Luettel

Title:    Vice President








Signature Page to OpCo Credit Agreement




S-8




THE BANK OF NEW YORK MELLON, as a Bank










By /S/ JOHN  N. WATT

Name: John N. Watt

Title:   Vice President








Signature Page to OpCo Credit Agreement




S-9




MORGAN STANLEY BANK, N.A., as a Bank










By /S/ SHERRESE CLARKE

Name:  Sherrese Clarke

Title:    Authorized Signatory








Signature Page to OpCo Credit Agreement




S-10




GOLDMAN SACHS BANK USA, as a Bank










By /S/ MARK WALTON

Name:  Mark Walton

Title:    Authorized Signatory








Signature Page to OpCo Credit Agreement




S-11




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank










By /S/ SHAHEEN MALIK

Name:  Shaheen Malik

Title:    Vice President










By /S/ RAHUL PARMAR

Name:  Rahul Parmar

Title:    Associate








Signature Page to OpCo Credit Agreement




S-12




UBS LOAN FINANCE LLC, as a Bank










By /S/ IRJA R. OTSA

Name:  Irja R. Otsa

Title:    Associate Directory




By /S/ MARY E. EVANS

Name:  Mary E. Evans

Title:    Associate Director








Signature Page to OpCo Credit Agreement




S-13




TD BANK, N.A., as a Bank










By /S/ ROBYN ZELLER

Name:  Robyn Zeller

Title:    Senior Vice President

  





Signature Page to OpCo Credit Agreement













SCHEDULE I




APPLICABLE LENDING OFFICES AND COMMITMENTS







Name of Bank

Domestic Lending Office

Eurodollar Lending Office

Commitment

(in US$)

 

 

 

 

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

388 Greenwich Street

New York, NY 10013

$38,888,888.89

 

 

 

 

Barclays Bank PLC

745 Seventh Avenue
26th Floor
New York, NY 10019

745 Seventh Avenue
26th Floor
New York, NY 10019

$38,888,888.89

 

 

 

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd

Newark, DE 19713-2107

500 Stanton Christiana Rd

Newark, DE 19713-2107

$38,888,888.89

 

 

 

 

Union Bank, N.A.

445 South Figueroa Street

15th Floor

Los Angeles, CA 90071

445 South Figueroa Street

15th Floor

Los Angeles, CA 90071

$38,888,888.89

 

 

 

 

Bank of America, N.A.

100 North Tryon Street

Charlotte, NC 28255

100 North Tryon Street

Charlotte, NC 28255

$35,555,555.55

 

 

 

 

Wells Fargo Bank, National Association

90 S. 7th Street

MAC: N9305-077

Minneapolis, MN  55402

90 S. 7th Street

MAC: N9305-077

Minneapolis, MN  55402

$35,555,555.55

 

 

 

 

The Bank of New York Mellon

Rm 1900

1 Wall St.

New York, NY 10286

Rm 1900

1 Wall St.

New York, NY 10286

$28,888,888.89

 

 

 

 

Morgan Stanley Bank, N.A.

One Utah Center. 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

One Utah Center. 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

$28,888,888.89

 

 

 

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

200 West Street

New York, NY 10282

$28,888,888.89

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Eleven Madison Avenue

New York, NY 10010

$28,888,888.89

 

 

 

 

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

Attne: Ray Ciraco

Phone: 203-719-3571

Fax: 203-719-3888

Email: ray.ciraco@ubs.com

677 Washington Boulevard

Stamford, CT 06901

Attne: Ray Ciraco

Phone: 203-719-3571

Fax: 203-719-3888

Email: ray.ciraco@ubs.com

$28,888,888.89

 

 

 

 

TD Bank, N.A.

200 State Street, 10th Floor

Boston,  MA  02109

200 State Street, 10th Floor

Boston,  MA  02109

$28,888,888.89

















Exhibit 1.01A

Form of Note







New York, New York

[Date]




$_________________







FOR VALUE RECEIVED, the undersigned, [THE CONNECTICUT LIGHT & POWER COMPANY, a
corporation organized under the laws of the State of Connecticut] [WESTERN
MASSACHUSETTS ELECTRIC COMPANY, a corporation organized under the laws of the
Commonwealth of Massachusetts] [YANKEE GAS SERVICES COMPANY, a corporation
organized under the laws of the State of Connecticut] [PUBLIC SERVICE COMPANY OF
NEW HAMPSHIRE, a corporation organized under the laws of the State of New
Hampshire] (the “Borrower”), hereby promises to pay to the order of __________
(the “Lender”), on the Termination Date (as defined in the Credit Agreement
referred to below) applicable to the Lender, the lesser of the principal sum of
_____________DOLLARS ($_________) and the aggregate unpaid principal amount of
all Advances made by the Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest on such principal amount from time to time
outstanding, in like funds, at a rate or rates per annum and payable with
respect to such periods and on such dates as determined pursuant to the Credit
Agreement.  The due date for any Advance made pursuant to this Note shall be as
set forth on the Notice of Borrowing pertaining to such Advance but in no event
later than the Termination Date.




The Borrower promises to pay interest, on demand, on any overdue principal and
overdue interest from their due dates at a rate or rates determined as set forth
in the Credit Agreement.




The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.




All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest in accordance with the
terms of this Note and the Credit Agreement.




This Note is one of the Notes referred to in the Credit Agreement, dated as of
September 24, 2010 (as amended from time to time in accordance with its terms,
the “Credit Agreement”),





1.01A-1










among the Borrower, [The Connecticut Light & Power Company,] [Western
Massachusetts Electric Company,] [Yankee Gas Services Company,] [Public Service
Company of New Hampshire] the Lenders party thereto and Citibank, N.A., as
Administrative Agent and is subject to the terms and conditions contained in the
Credit Agreement and is entitled to the benefits thereof.  The Credit Agreement,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for prepayment of the principal
hereof prior to the maturity thereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.  This Note shall be construed in accordance with and governed by the
laws of the State of New York and any applicable laws of the United States of
America.







[THE CONNECTICUT LIGHT & POWER COMPANY]

[WESTERN MASSACHUSETTS ELECTRIC COMPANY]

[YANKEE GAS SERVICES COMPANY]

[PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE]







By________________________________

    Name:

    Title:





1.01A-2










GRID NOTE SCHEDULE




____________________________________________________________________________________________________________







DATE OF    AMOUNT OF   INTEREST   INTEREST   NUMBER     INTEREST     DATE 
AMOUNT     NOTED

ADVANCE   PRINCIPAL       RATE          PERIOD      OF DAYS        
DUE            PAID      PAID             BY  





              

 



     

  



        

 




____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

 

 

1.01A-3










Exhibit 3.01

Form of Notice of Borrowing




NOTICE OF BORROWING







[Date]1







Citibank, N.A.

1615 Brett Road

Ops III

New Castle, DE 19720

Attention: Charles Huester

Email charles.huester@citi.com

Phone: 302-323-3188

Fax: 212-994-0961




Ladies and Gentlemen:




The undersigned, [The Connecticut Light & Power Company] [Western Massachusetts
Electric Company] [Yankee Gas Services Company] [Public Service Company of New
Hampshire] (the “Borrower”), refers to the Credit Agreement, dated as of
September 24, 2010 (as amended from time to time in accordance with its terms,
the “Credit Agreement”), among the Borrower, [The Connecticut Light & Power
Company] [Western Massachusetts Electric Company] [Yankee Gas Services Company]
[Public Service Company of New Hampshire] the Lenders party thereto and
Citibank, N.A., as Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The undersigned hereby gives you notice pursuant to
Section 3.01 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:




(A)

Date of proposed Borrowing2:

________________________




(B)

Principal
Amount                                                                   _________________

 

of Borrowing3:







1The Notice of Borrowing must be received by the Administrative Agent (i) in the
case of a proposed Borrowing to consist of Eurodollar Rate Advances, by hand or
facsimile not later than 11:00 a.m. (New York City time), three Business Days
prior to a proposed Borrowing and (ii) in the case of a proposed Borrowing to
consist of Base Rate Advances, by hand or facsimile not later than 11:00 a.m.
(New York City time), on the day of a proposed Borrowing.


 



2

Must be a Business Day.




3 Not less than $5,000,000 and in integral multiples of $1,000,000.













(C)

Type of Advances4:

_______________________




(D)

Initial Interest
Period:                                                             
_______________   




(E)

The Borrower’s Borrower Sublimit

on the date of the Borrowing hereby

requested:                                                                               
_______________




(F)

Aggregate amount of Advances outstanding

to the Borrower on the date of the Borrowing

hereby requested, after giving effect to requested

Borrowing:                                                                               _______________



 

(G)



Date5 beyond which the Borrowing hereby

requested may not be outstanding6:                                        
________________




Upon acceptance of any or all of the Advances requested in this Notice of
Borrowing, the undersigned shall be deemed to have represented and warranted
that the conditions precedent to each Advance applicable to it specified in
Section 5.02(a) of the Credit Agreement have been satisfied.




Very truly yours,







[THE CONNECTICUT LIGHT & POWER COMPANY]

[WESTERN MASSACHUSETTS ELECTRIC COMPANY]

[YANKEE GAS SERVICES COMPANY]

[PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE]










By________________________________

    Name:

    Title:





3.01-2

 

4 Eurodollar Rate Advance or Base Rate Advance.

5 In no event later than the Termination Date.

6 (G) may be selected at the option of the Borrower; If no election is made,
such date shall be earlier of (i) the Termination Date and (ii) the date 364
days from the date of the proposed Borrowing.


 







Exhibit 5.01A

Form of Opinion of Jeffrey C. Miller,

Assistant General Counsel of NUSCO







September 24, 2010




Citibank, N.A., as Administrative Agent under the captioned Credit Agreement,
and each of the Lenders from time to time party thereto

 

Re:

Credit Agreement, dated as of September 24, 2010 (the “Credit Agreement”), by
and among The Connecticut Light and Power Company, Western Massachusetts
Electric Company, Yankee Gas Services Company, Public Service Company of New
Hampshire, the lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent for the Lenders

Ladies and Gentlemen:

I am Assistant General Counsel of Northeast Utilities Service Company (“NUSCO”),
a service company affiliate of The Connecticut Light and Power Company (“CL&P”),
Western Massachusetts Electric Company (“WMECO”), Yankee Gas Services Company
(“Yankee”) and Public Service Company of New Hampshire (“PSNH” and, together
with CL&P, WMECO and Yankee, the “Borrowers”).  I am rendering this opinion to
you in connection with the transactions contemplated by the Credit Agreement,
dated as of September 24, 2010 (the “Credit Agreement”), among CL&P, WMECO,
Yankee, PSNH, the Lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
are used as defined in the Credit Agreement.

In connection with this opinion, I or attorneys working under my supervision
have examined:



     (1)       The Credit Agreement.



     (2)       The form of promissory notes to be issued by the Borrowers
pursuant to the terms of the Credit Agreement to any of the Lenders who request
such notes (the “Notes”).



     (3)      The certificate of incorporation of CL&P and all amendments
thereto (the “CL&P Charter”) and the bylaws of CL&P and all amendments thereto
(the “CL&P Bylaws”), in each case as in effect on the date hereof.



     (4)      The articles of organization of WMECO and all amendments thereto
(the “WMECO Charter”) and the bylaws of WMECO and all amendments thereto (the
“WMECO Bylaws”) in each case as in effect on the date hereof.




















(5)

The certificate of incorporation of Yankee and all amendments thereto (the
“Yankee Charter”) and the bylaws of Yankee and all amendments thereto (the
“Yankee Bylaws”), in each case as in effect on the date hereof.

(6)

The articles of incorporation of PSNH and all amendments thereto (the “PSNH
Charter”) and the bylaws of PSNH and all amendments thereto (the “PSNH Bylaws”
and, collectively with the PSNH Charter, the CL&P Charter, the CL&P Bylaws, the
WMECO Charter, the WMECO Bylaws, the Yankee Charter and the Yankee Bylaws, the
“Constitutive Documents”) in each case as in effect on the date hereof.

(7)

A certificate of the Secretary of the State of Connecticut dated September [__],
2010, attesting to the existence of CL&P in the State of Connecticut.

(8)

A certificate of the Secretary of the Commonwealth of Massachusetts dated
September 10, 2010, attesting to the existence of WMECO in the Commonwealth of
Massachusetts.

(9)

A certificate of the Secretary of the State of Connecticut dated September 13,
2010, attesting to the existence of Yankee in the State of Connecticut.

(10)

A certificate of the Secretary of State of the State of New Hampshire dated
September [__], 2010, attesting to the existence of PSNH in the State of New
Hampshire.

(11)

The other documents furnished by the Borrowers on the Closing Date pursuant to
Section 5.01(a) of the Credit Agreement.

In addition, I or attorneys working under my supervision have examined
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrowers, certificates of public officials and of officers of
the Borrowers, and agreements, instruments, and other documents, as I have
deemed necessary as a basis for the opinions expressed below.  In my examination
of such agreements, instruments, and documents, I have assumed the genuineness
of all signatures (other than those of the Borrowers), the authenticity of all
agreements, instruments, and documents submitted to me as originals, and the
conformity to original agreements, instruments, and documents of all agreements,
instruments, and documents submitted to me as certified, conformed, or
photostatic copies and the authenticity of the originals of such copies.  As to
questions of fact material to such opinions, I have assumed without verification
and relied upon the accuracy of the representations as to factual matters set
forth in the Loan Documents and in certificates of the Borrowers or their
officers or of public officials.  Nothing has come to my attention, however,
calling into question the accuracy of such representations.

The opinions set forth below are subject to the qualification that no opinion is
expressed with respect to laws other than those of (i) the United States of
America, (ii) the State of Connecticut, (iii) the Commonwealth of Massachusetts,
(iv) the State of New Hampshire and (v) the State of New York. I am a member of
the bar of the State of New York and an Authorized House Counsel in the State of
Connecticut.  I am not a member of the bar of the State of Connecticut, the
Commonwealth of Massachusetts or the State of New Hampshire, and do not hold
myself out as an expert in the laws of  such States or Commonwealth, although I
have made a  study  of  relevant  laws of such  States  and Commonwealth.   In 
expressing  opinions  about





5.01A-2













matters governed by the laws of the State of Connecticut, the Commonwealth of
Massachusetts and the State of New Hampshire, I have relied on the opinions of
counsel who are employed by NUSCO and are members of the bar of such States
and/or Commonwealth and whose opinions are attached hereto.

My opinion in Paragraph 8 below (i) is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally, to the effect of general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith, and fair dealing (regardless of whether considered in a proceeding in
equity or at law), and to the effect of certain laws and judicial decisions that
may affect the enforceability of certain rights and remedies provided in the
documents referred to therein, none of which laws and judicial decisions,
however, will make the rights and remedies provided in such documents inadequate
for the practical realization of the benefits provided therein and (ii) assumes
the binding effect of all documents referred to therein on all parties thereto
other than the Borrowers.

I note further that, in addition to the effect of general principles of equity
described in the preceding paragraph, courts have imposed an obligation on
contracting parties to act reasonably and in good faith in the exercise of their
contractual rights and remedies, and may also apply public policy considerations
in limiting the right of parties seeking to obtain indemnification under
circumstances where the conduct of such parties in the circumstances in question
is determined to have constituted negligence.

I express no opinion herein as to (i) the enforceability of provisions
purporting to grant to a party conclusive rights of determination, (ii) the
availability of specific performance or other equitable remedies, or (iii) the
enforceability of waivers by parties of their respective rights and remedies
under law.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

1.

CL&P is duly organized and validly existing as a corporation and in good
standing under the laws of the State of Connecticut and has the requisite power
and authority under the CL&P Charter and CL&P Bylaws to own its property and
assets and to carry on its business as now conducted in the State of
Connecticut.  CL&P is duly qualified to do business in, and is in good standing
in all other jurisdictions where the nature of its business or the nature of
property owned or used by it makes such qualification necessary except where the
failure to so qualify would not have a material adverse effect on the financial
condition, properties, prospects or operations of CL&P.

2.

WMECO is duly organized and validly existing as a corporation and in good
standing under the laws of the Commonwealth of Massachusetts and has the
requisite power and authority under the WMECO Charter and WMECO Bylaws to own
its property and assets and to carry on its business as now conducted in the
Commonwealth of Massachusetts.  WMECO is duly qualified to do business in, and
is in good standing in all other jurisdictions where the nature of its business
or the nature of property owned or used by it makes such qualification necessary
except where the failure





5.01A-3













to so qualify would not have a material adverse effect on the financial
condition, properties, prospects or operations of WMECO.

3.

Yankee is duly organized and validly existing as of a corporation and in good
standing under the laws of the State of Connecticut and has the requisite power
and authority under the Yankee Charter and Yankee Bylaws to own its own property
and assets and to carry on its business as now conducted in the State of
Connecticut.  Yankee is duly qualified to do business in, and is in good
standing in all other jurisdictions where the nature of its business or the
nature of property owned or used by it makes such qualification necessary except
where the failure to so qualify would not have a material adverse effect on the
financial condition, properties, prospects or operations of Yankee.

4.

PSNH is duly organized and validly existing as a corporation and in good
standing under the laws of the State of New Hampshire and has the requisite
power and authority under the PSNH Charter and PSNH Bylaws to own its own
property and assets and to carry on its business as now conducted in the State
of New Hampshire.  PSNH is duly qualified to do business in, and is in good
standing in all other jurisdictions where the nature of its business or the
nature of property owned or used by it makes such qualification necessary except
where the failure to so qualify would not have a material adverse effect on the
financial condition, properties, prospects or operations of PSNH.

5.

The execution, delivery, and performance by each of the Borrowers of the Loan
Documents to which it is a party (a) are within such Borrower’s powers under its
Constitutive Documents and have been duly authorized by all necessary corporate
or other similar action and (b) do not and will not contravene (i) its
Constitutive Documents, (ii) any law, or (iii) to the best of my knowledge, any
contractual restriction contained in any material agreement binding on or
affecting such Borrower.

6.

Each of the Loan Documents to which it is a party has been duly executed and
delivered by each of the Borrowers.

7.

No authorization, consent, approval, license, permit, certificate, exemption of,
or filing or registration with, any governmental authority or other legal or
regulatory body (other than in connection with or in compliance with the
provisions of the state securities or “Blue Sky” laws of any jurisdiction, as to
which I express no opinion) is required to be obtained or made in connection
with the execution, delivery, or performance by any of the Borrowers of the Loan
Documents to which it is a party, except for (i) those that have been obtained
and are in full force and effect, (ii) the PSNH Conditions have not been
satisfied and (iii) the WMECO Conditions have not been satisfied.

8.

The Credit Agreement is, and any Note when executed and delivered for value will
be, the legal, valid, and binding obligations of each of the Borrowers a party
thereto, enforceable against such Borrower in accordance with their respective
terms.

9.

There is no pending or, to the best of my knowledge, threatened action or
proceeding affecting any of the Borrowers or its properties before any court,
governmental agency, or arbitrator (a) which affects or purports to affect the
legality,





5.01A-4













validity, or enforceability of the Loan Documents to which it is a party or (b)
as to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, would materially adversely affect the financial
condition, properties, or operations of such Borrower, except, for purposes of
this clause (b) only, such as is described in the Disclosure Documents.

10.

No Borrower is an “investment company” within the meaning ascribed to that term
in the Investment Company Act of 1940, as amended.




 

Very truly yours,











5.01A-5










Exhibit 5.01B

Form of Opinion of King & Spalding LLP,

Special New York Counsel to the Administrative Agent




September 24, 2010







Citibank, N.A., as Administrative Agent under the captioned Credit Agreement,
and each of the Lenders from time to time

party thereto




Re:

Credit Agreement, dated as of September 24, 2010, (the “Credit Agreement”),
among The Connecticut Light and Power Company, Western Massachusetts Electric
Company, Yankee Gas Services Company, Public Service Company of New Hampshire
(collectively, the “Borrowers”), the lenders from time to time party thereto and
Citibank, N.A., as administrative agent for the lenders (the “Administrative
Agent”)




Ladies and Gentlemen:




We have acted as special New York counsel to the Administrative Agent in
connection with the preparation, execution and delivery of the Credit Agreement.
 Unless otherwise indicated, terms defined in the Credit Agreement are used
herein as therein defined.




In that connection, we have examined the following documents:




(1)

counterparts of the Credit Agreement, executed by the Borrowers, the
Administrative Agent and the Banks;




(2)

the form of Note to be executed by each of the Borrowers and delivered to any
Bank that requests a Note pursuant to the terms of the Credit Agreement; and




(3)

the other documents furnished by the Borrowers on the Closing Date pursuant to
Section 5.01(a) of the Credit Agreement, including the opinion of Jeffery C.
Miller, Assistant General Counsel of NUSCO (the “NU Opinion”).




Our engagement as special counsel has been limited to the specific matters as to
which we were consulted.  We have no direct knowledge of the day-to-day affairs
of the Borrowers and have not reviewed generally their business affairs.  In our
examination of the documents referred to above, we have assumed the authenticity
of all such documents submitted to us as originals, the genuineness of all
signatures, the due authority of the parties executing such documents and the
conformity to the originals of all such documents submitted to us as copies.  We
have also assumed that each of the Banks and the Administrative Agent has duly
executed and delivered, with all necessary power and authority (corporate and
otherwise), each Loan Document to which each such Person is a party and that
each such Loan Document is enforceable against each such Person in accordance
with its terms. We have relied, as to factual matters, on the documents we have
examined and, as to matters addressed by the NU Opinion, on the NU Opinion (with
the exception of paragraph [8] thereof).























Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

(i) the Credit Agreement is, and each of the Notes when executed and delivered
for value received in accordance with the terms of the Credit Agreement will be,
the legal, valid and binding obligation of each Borrower that is (or will be) a
signatory thereto, enforceable against such Borrower in accordance with its
terms; and

 

(ii) while we have not independently considered the matters covered by the NU
Opinion to the extent necessary to enable us to express the conclusions stated
therein, the NU Opinion and the other documents referred to in item (3) above
are substantially responsive to the corresponding requirements set forth in
Section 5.01(a) of the Credit Agreement pursuant to which the same have been
delivered.






The opinions expressed herein are subject to the following qualifications:

(a)

Our opinion set forth in paragraph (i) above is subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and to general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law) and (ii) applicable laws that limit the enforceability of
provisions releasing, exculpating or exempting a party from, or requiring
indemnification of a party for, liability for its own action or inaction in
circumstances involving such party’s gross negligence, bad faith or similar
conduct.

(b)

We express no opinion herein as to (i) the availability of specific performance
or other equitable remedies or (ii) the enforceability of waivers by parties of
their respective rights and remedies under law, (iii) Section 10.05 of the
Credit Agreement, (iv) the enforceability of provisions purporting to grant to a
party conclusive rights of determination, (v) the availability of specific
performance or other equitable remedies, (vi) the enforceability of rights to
indemnity under Federal or state securities laws and (vii) the enforceability of
waivers by parties of their respective rights and remedies under law.

(c)

In connection with Section 10.11 of the Credit Agreement whereby each party to
the Credit Agreement submits to the jurisdiction of certain Federal courts, we
note the limitations of 28 U.S.C. §§1331 and 1332 on Federal court jurisdiction.




Our opinions expressed above are limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law.  Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of any Loan Document may be sought that limits the rates of interest legally
chargeable or collectible.




The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any Person that may become a Lender under the Credit
Agreement after the date hereof.

 

                                                                            Very
truly yours,

 

5.01B-2







 



Exhibit 10.07

Form of Assignment and Assumption


FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and [the][each]7 Assignee
identified in item 2 below ([the][each, an] “Assignee”).  [It is understood and
agreed that the rights and obligations of the Assignees hereunder are several
and not joint.]8  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including without
limitation any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Loan Documents, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.  




1.

Assignor:          _______________


 

2.

Assignee[s]:

______________________________

for each Assignee, indicate whether such Assignee is an affiliate of [identify
Lender]

 

 

7For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

8 Include bracketed language if there are multiple Assignees.

 





10.07-1













3.

Borrowers:

The Connecticut Light and Power Company,
Western Massachusetts Electric Company,
Yankee Gas Services Company, and
Public Service Company of New Hampshire




4.

Administrative Agent:

Citibank, N.A., as the administrative agent under the Credit Agreement




5.

Credit Agreement:

Credit Agreement, dated as of September 24, 2010. among The Connecticut Light
and Power Company, Western Massachusetts Electric Company, Yankee Gas Services
Company, Public Service Company of New Hampshire, the Lenders parties thereto
and Citibank, N.A., as Administrative Agent.




6.

 Assigned Interest[s]:




Assignor

Assignee[s]9

Aggregate Amount of Commitment/Advances for all Lenders10

Amount of Commitment/Advances Assigned8

Percentage Assigned of Commitment/Advances11

CUSIP Number

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 




[7.

Trade Date:

______________]12




Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR

[NAME OF ASSIGNOR]







By:______________________________

     Title:




ASSIGNEE[S]13

[NAME OF ASSIGNEE]

 

9List each Assignee, as appropriate.

10Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

11Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

12 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

13Add additional signature blocks as needed.

 





10.07-2













By:______________________________

     Title:








10.07-3













[NAME OF ASSIGNEE]




By:______________________________

     Title:

Consented to:14




CITIBANK, N.A.,
as Administrative Agent




By_________________________________

  Title:




THE CONNECTICUT LIGHT AND POWER COMPANY,
as a Borrower




By _______________________________________

Name:

Title:




WESTERN MASSACHUSETTS ELECTRIC COMPANY,
as a Borrower




By _______________________________________

Name:

Title:




YANKEE GAS SERVICES COMPANY,
as a Borrower




By _______________________________________

Name:

Title:




PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE,
as a Borrower




By _______________________________________

Name:

Title:

 

14To be added only if the consent of the Borrowers and/or the Administrative
Agent is required by the terms of the Credit Agreement.

 

10.07-4










ANNEX 1







Credit Agreement, dated as of September [  ], 2010 among The Connecticut Light

and Power Company, Western Massachusetts Electric Company, Yankee Gas Services
Company, Public Service Company of New Hampshire, the lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent for the lenders




STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION




Representations and Warranties.  

1.1.

Assignor[s].  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
subsidiaries or affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
subsidiaries or affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.

Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iii) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (iv) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.04(b) thereof and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and (v)
it has, independently and without reliance upon the Administrative Agent or any
other Credit Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest; (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Credit Party, and based on such
documents and information as it shall deem





10.07-5










appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender and (c) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto.

2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.











10.07-6


